 

Exhibit 10.1

 





EXECUTION COPY



 

Dentsply Sirona Inc.

 

€17,500,000 0.98% Series N Senior Notes due October 27, 2024

€14,500,000 1.31% Series O Senior Notes due October 27, 2027

€3,000,000 1.31% Series P Senior Notes due October 27, 2027

€15,500,000 1.50% Series Q Senior Notes due October 27, 2029

€2,000,000 1.50% Series R Senior Notes due October 27, 2029

€6,500,000 1.58% Series S Senior Notes due October 27, 2030

€11,000,000 1.58% Series T Senior Notes due October 27, 2030

€10,500,000 1.65% Series U Senior Notes due October 27, 2031

€7,000,000 1.65% Series V Senior Notes due October 27, 2031

 

Sirona Dental Services GmbH

 

€52,500,000 0.98% Series A Senior Notes due October 27, 2024

€43,500,000 1.31% Series B Senior Notes due October 27, 2027

€9,000,000 1.31% Series C Senior Notes due October 27, 2027

€46,500,000 1.50% Series D Senior Notes due October 27, 2029

€6,000,000 1.50% Series E Senior Notes due October 27, 2029

€19,500,000 1.58% Series F Senior Notes due October 27, 2030

€33,000,000 1.58% Series G Senior Notes due October 27, 2030

€31,500,000 1.65% Series H Senior Notes due October 27, 2031

€21,000,000 1.65% Series I Senior Notes due October 27, 2031

 



 

 

Note Purchase And Guarantee Agreement

 



 

 

Dated as of October 27, 2016

 

   

 

 

Table of Contents

 

    Page             1. Authorization of Notes 1         1.1. U.S. Notes 1  
1.2. German Notes 2       2. Sale and Purchase of Notes; GUARANTY 2       3.
Closing 3       4. Conditions to Closing 3         4.1. Representations and
Warranties 3   4.2. Performance; No Default 4   4.3. Compliance Certificates 4  
4.4. Opinions of Counsel 4   4.5. Purchase Permitted By Applicable Law, Etc 4  
4.6. Sale of Other Notes 5   4.7. Payment of Special Counsel Fees 5   4.8.
Private Placement Number 5   4.9. Changes in Corporate Structure 5   4.10.
Funding Instructions 5   4.11. Proceedings and Documents 6       5.
Representations and Warranties of the ISSUERS 6         5.1. Organization; Power
and Authority 6   5.2. Authorization, Etc 6   5.3. Disclosure 6   5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates 7   5.5.
Financial Statements 8   5.6. Compliance with Laws, Other Instruments, Etc 8  
5.7. Governmental Authorizations, Etc 8   5.8. Litigation; Observance of
Agreements, Statutes and Orders 8   5.9. Taxes 9   5.10. Title to Property;
Leases 9   5.11. Licenses, Permits, Etc 10   5.12. Compliance with ERISA 10  
5.13. Private Offering by the Issuers 11   5.14. Use of Proceeds; Margin
Regulations 12   5.15. Existing Debt; Future Liens 12   5.16. Foreign Assets
Control Regulations, Etc 13   5.17. Status under Certain Statutes 14   5.18.
Environmental Matters 14   5.19. Notes Rank Pari Passu 15         6.
Representations of the Purchaser 15           6.1. Purchase for Investment 15

 

 i 

 

 

Table of Contents

(continued)

 

    Page         6.2. Accredited Investor 16   6.3. Source of Funds 16        
7. Information as to COMPANY 17           7.1. Financial and Business
Information 17   7.2. Officer’s Certificate 20   7.3. Visitation 21   7.4.
Electronic Delivery 21         8. Payment of the Notes 22           8.1.
Required Prepayments 22   8.2. Optional Prepayments with Make-Whole Amount 22  
8.3. Prepayment of Notes Upon Change of Control 23   8.4. Prepayment of Notes
Upon Sale of Assets 24   8.5. Allocation of Partial Prepayments 24   8.6.
Maturity; Surrender, Etc 25   8.7. Purchase of Notes 25   8.8. Prepayment in
Connection with a Noteholder Sanctions Event 25   8.9. Prepayment for Tax
Reasons 27   8.10. Make-Whole Amount and Modified Make-Whole Amount 29   8.11.
Swap Breakage 34         9. Affirmative Covenants 36           9.1. Compliance
with Law 36   9.2. Insurance 36   9.3. Maintenance of Properties 36   9.4.
Payment of Taxes and Claims 36   9.5. Corporate Existence, Etc 37   9.6.
[Reserved.] 37   9.7. Notes to Rank Pari Passu 37   9.8. Subsidiary Guarantors
37   9.9. Books and Records 38         10. Negative Covenants 38           10.1.
Financial Covenants 39   10.2. [Reserved.] 39   10.3. Limitation on Liens 39  
10.4. Sales of Assets 40   10.5. Merger and Consolidation 41   10.6.
Transactions with Affiliates 43   10.7. Terrorism Sanctions Regulations 44  
10.8. Line of Business 44   10.9. Subsidiary Debt 44

 

 ii 

 

 

Table of Contents

(continued)

 

    Page       11. Events of Default 45       12. Remedies on Default, Etc 48  
        12.1. Acceleration 48   12.2. Other Remedies 48   12.3. Rescission 49  
12.4. No Waivers or Election of Remedies, Expenses, Etc 49         13. tax
indemnification; fatca information 49       14. Registration; Exchange;
Substitution of Notes 53           14.1. Registration of Notes 53   14.2.
Transfer and Exchange of Notes 54   14.3. Replacement of Notes 54         15.
Payments on Notes 55         15.1. Place of Payment 55   15.2. Home Office
Payment 55         16. Expenses, Etc 56           16.1. Transaction Expenses 56
  16.2. Survival 56         17. Survival of Representations and Warranties;
Entire Agreement 56       18. Amendment and Waiver 57         18.1. Requirements
57   18.2. Solicitation of Holders of Notes 57   18.3. Binding Effect, Etc 58  
18.4. Notes Held by Issuers, Etc 58       19. Notices; english language 58      
20. Reproduction of Documents 59       21. Confidential Information 60       22.
Substitution of Purchaser 61       23. PARENT GUARANTY 61           23.1.
Unconditional Guaranty 61   23.2. Obligations Absolute and Unconditional 62  
23.3. Certain Waivers 63   23.4. Obligations Unimpaired 63   23.5. Subrogation
and Subordination 64   23.6. Term; Reinstatement of Unconditional Guaranty 65

 

 iii 

 

 

Table of Contents

(continued)

 

    Page         24. Miscellaneous 65           24.1. Successors and Assigns 65
  24.2. Payments Due on Non-Business Days 65   24.3. Accounting Terms; GAAP; Pro
Forma Calculations 66   24.4. Severability 67   24.5. Construction 67   24.6.
Counterparts 67   24.7. Governing Law 67   24.8. Jurisdiction and Process;
Waiver of Jury Trial 67   24.9. Obligation to Make Payment in Euros 68   24.10.
Change of Currency 69

 

 iv 

 

 

Schedules & Exhibits

 

Schedule A — Information Relating to Purchasers       Schedule B — Defined Terms
      Schedule 5.3 — Disclosure Materials       Schedule 5.4 — Subsidiaries of
the Company, Ownership of Subsidiary Stock, Affiliates       Schedule 5.5 —
Financial Statements       Schedule 5.15 — Existing Debt; Consignment
Agreements; Unfunded Pension Obligations       Schedule 5.16 — Anti-Money
Laundering/Anti-Terrorism Disclosure       Schedule 8.10 — Swapped Notes      
Schedule 10.3 — Existing Liens       Schedule 10.9 — Existing Subsidiary Debt  
    Exhibit 1A — Form of 0.98% Series N Senior Note       Exhibit 1B — Form of
1.31% Series O Senior Note       Exhibit 1C — Form of 1.31% Series P Senior Note
      Exhibit 1D — Form of 1.50% Series Q Senior Note       Exhibit 1E — Form of
1.50% Series R Senior Note       Exhibit 1F — Form of 1.58% Series S Senior Note
      Exhibit 1G — Form of 1.58% Series T Senior Note       Exhibit 1H — Form of
1.65% Series U Senior Note       Exhibit 1I — Form of 1.65% Series V Senior Note
      Exhibit 1J — Form of 0.98% Series A Senior Note       Exhibit 1K — Form of
1.31% Series B Senior Note

 

 v 

 

 

Exhibit 1L — Form of 1.31% Series C Senior Note       Exhibit 1M — Form of 1.50%
Series D Senior Note       Exhibit 1N — Form of 1.50% Series E Senior Note      
Exhibit 1O — Form of 1.58% Series F Senior Note       Exhibit 1P — Form of 1.58%
Series G Senior Note       Exhibit 1Q — Form of 1.65% Series H Senior Note      
Exhibit 1R — Form of 1.65% Series I Senior Note       Exhibit 4.4(a)(i) — Form
of Opinion of General Counsel to the Company and the German Issuer       Exhibit
4.4(a)(ii) — Form of Opinion of Special German Counsel to the German Issuer    
  Exhibit 4.4(b) — Form of Opinion of Special Counsel to the Purchasers

 

 vi 

 

 

DENTSPLY SIRONA Inc.

Sirona Dental Services GmbH

World Headquarters

Susquehanna Commerce Center, Suite 60W

221 West Philadelphia Street

York, Pennsylvania 17401

 

Dated as of
October 27, 2016

To the Purchasers listed in

the attached Schedule A:

 

Ladies and Gentlemen:

 

Each of DENTSPLY SIRONA INC., a Delaware corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.5, the
“Company”), and SIRONA DENTAL SERVICES GMBH, a company with limited liability
organized in the Federal Republic of Germany (together with any successor
thereto that becomes a party hereto pursuant to Section 10.5, the “German
Issuer”; together with the Company, collectively, the “Issuers”, and each
individually, an “Issuer”), agrees with each of the Purchasers as follows:

 

1.           Authorization of Notes.

 

1.1.          U.S. Notes. The Company will authorize the issue and sale of the
following Senior Notes:

 

Issue  Series  Aggregate Principal
Amount   Interest Rate  Maturity Date Senior Notes  Series N  €17,500,000  
0.98%  October 27, 2024 Senior Notes  Series O  €14,500,000   1.31%  October 27,
2027 Senior Notes  Series P  €3,000,000   1.31%  October 27, 2027 Senior Notes 
Series Q  €15,500,000   1.50%  October 27, 2029 Senior Notes  Series R 
€2,000,000   1.50%  October 27, 2029 Senior Notes  Series S  €6,500,000   1.58% 
October 27, 2030 Senior Notes  Series T  €11,000,000   1.58%  October 27, 2030
Senior Notes  Series U  €10,500,000   1.65%  October 27, 2031 Senior Notes 
Series V  €7,000,000   1.65%  October 27, 2031

 

 

 

 

The Senior Notes described in this Section 1.1 above are collectively referred
to as the “U.S. Notes” (such term shall also include any such notes as amended,
restated or otherwise modified from time to time and any such notes issued in
substitution therefor pursuant to Section 14 of this Agreement). The Series N
Notes, Series O Notes, Series P Notes, Series Q Notes, Series R Notes, Series S
Notes, Series T Notes, Series U Notes and Series V Notes shall be substantially
in the forms set out in Exhibit 1A, Exhibit 1B, Exhibit 1C, Exhibit 1D, Exhibit
1E, Exhibit 1F, Exhibit 1G, Exhibit 1H and Exhibit 1I, respectively, with such
changes therefrom, if any, as may be approved by the Purchasers and the Company.

 

1.2.          German Notes. The German Issuer will authorize the issue and sale
of the following Senior Notes:

 

Issue  Series  Aggregate Principal
Amount   Interest Rate  Maturity Date Senior Notes  Series A  €52,500,000  
0.98%  October 27, 2024 Senior Notes  Series B  €43,500,000   1.31%  October 27,
2027 Senior Notes  Series C  €9,000,000   1.31%  October 27, 2027 Senior Notes 
Series D  €46,500,000   1.50%  October 27, 2029 Senior Notes  Series E 
€6,000,000   1.50%  October 27, 2029 Senior Notes  Series F  €19,500,000  
1.58%  October 27, 2030 Senior Notes  Series G  €33,000,000   1.58%  October 27,
2030 Senior Notes  Series H  €31,500,000   1.65%  October 27, 2031 Senior Notes 
Series I  €21,000,000   1.65%  October 27, 2031

 

The Senior Notes described in this Section 1.2 above are collectively referred
to as the “German Notes” (such term shall also include any such notes as
amended, restated or otherwise modified from time to time and any such notes
issued in substitution therefor pursuant to Section 14 of this Agreement); and
together with the U.S. Notes, collectively, the “Notes”, and each individually,
a “Note”. The Series A Notes, Series B Notes, Series C Notes, Series D Notes,
Series E Notes, Series F Notes, Series G Notes, Series H Notes and Series I
Notes shall be substantially in the forms set out in Exhibit 1J, Exhibit 1K,
Exhibit 1L, Exhibit 1M, Exhibit 1N, Exhibit 1O, Exhibit 1P, Exhibit 1Q and
Exhibit 1R, respectively, with such changes therefrom, if any, as may be
approved by the Purchasers and the German Issuer.

 

Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

 

2.           Sale and Purchase of Notes; GUARANTY.

 

Subject to the terms and conditions of this Agreement, the Issuers will issue
and sell to each Purchaser and each Purchaser will purchase from the respective
Issuer, at the Closing provided for in Section 3, the Notes of the applicable
Issuer, Series and in the principal amount specified opposite such Purchaser’s
name in Schedule A at the purchase price of 100% of the principal amount
thereof. The obligations of each Purchaser hereunder are several and not joint
obligations and each Purchaser shall have no obligation and no liability to any
Person for the performance or nonperformance by any other Purchaser hereunder.

 

 2 

 

 

The obligations of the German Issuer hereunder and under the German Notes will
be unconditionally guaranteed by the Company pursuant to Section 23.

 

3.           Closing.

 

The sale and purchase of the Notes to be purchased by the Purchasers shall occur
at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New
York 10178 at 10:00 a.m. Eastern time, at a closing (the “Closing”) on October
27, 2016 or on such earlier date as may be agreed upon by the Issuers and the
Purchasers (such date, the “Closing Date”). On the Closing Date, the Issuers
will deliver to each Purchaser such U.S. Notes and German Notes to be purchased
by such Purchaser in the form of a single Note of the applicable Series (or such
greater number of Notes in denominations of at least €100,000 as such Purchaser
may request) dated the Closing Date and registered in such Purchaser’s name (or
in the name of such Purchaser’s nominee), against delivery by such Purchaser to
the respective Issuer or its order of immediately available funds in the amount
of the purchase price therefor by wire transfer of immediately available funds
(i) for the account of the Company at Citibank London, Citigroup Centre, Canary
Wharf, 25 Canada Square, London E14 5LB, United Kingdom, IBAN
GB08CITI18500810806161, SWIFT Code CITIGB2L, Beneficiary/Account Name: DENTSPLY
SIRONA Inc. and (ii) for the account of the German Issuer at Unicredit Bank AG,
Arabellastraße 12, 81925 München, Germany, IBAN DE81700202700666827899, SWIFT
Code HYVEDEMM, Beneficiary/Account Name: Sirona Dental Systems GmbH. If, on the
Closing Date, either Issuer shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in Section
4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

 

4.           Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

4.1.          Representations and Warranties.

 

The representations and warranties of the Issuers in this Agreement shall be
correct when made and at the time of the Closing.

 

 3 

 

 

4.2.         Performance; No Default.

 

The Issuers shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by the
Issuers prior to or at the Closing, and before and after giving effect to the
issue and sale of the Notes to be issued at the Closing (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such Section
applied since such date.

 

4.3.         Compliance Certificates.

 

(a)          Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

 

(b)          Manager’s Certificate of the German Issuer. The German Issuer shall
have delivered to such Purchaser a Manager’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

 

(c)          Secretary’s or Manager’s Certificate of each Issuer. Each Issuer
shall have delivered to such Purchaser a certificate of its Secretary, an
Assistant Secretary, a Manager or another appropriate person, dated the date of
the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes to be issued by it at the Closing and this Agreement and (ii) such
Issuer’s organizational documents as then in effect.

 

4.4.         Opinions of Counsel.

 

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from (i) the General
Counsel of the Company and the German Issuer, covering the matters set forth in
Exhibit 4.4(a)(i) and such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request, and
(ii) Skadden, Arps, Slate, Meagher & Flom LLP, special German counsel for the
German Issuer, covering the matters set forth in Exhibit 4.4(a)(ii) and such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the German Issuer hereby instructs
its counsel to deliver such opinion to the Purchasers), and (b) from Morgan,
Lewis & Bockius LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

 

4.5.         Purchase Permitted By Applicable Law, Etc.

 

On the date of the Closing, such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

 

 4 

 

 

4.6.          Sale of Other Notes.

 

Contemporaneously with the Closing the Issuers shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.

 

4.7.          Payment of Special Counsel Fees.

 

Without limiting the provisions of Section 16.1, the Company shall have paid on
or before the date of the Closing, the reasonable fees, reasonable charges and
reasonable disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the date of the Closing.

 

4.8.          Private Placement Number.

 

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of Notes to
be issued at the Closing.

 

4.9.          Changes in Corporate Structure.

 

Prior to the Closing Date, neither Issuer shall have changed its jurisdiction of
organization, been a party to any merger or consolidation, or shall have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Section 5.5.

 

4.10.         Funding Instructions.

 

At least three Business Days prior to the date of the Closing, each Purchaser
shall have received (a) written instructions signed by a Responsible Officer on
letterhead of the Company including (i) the name and address of the transferee
bank, (ii) such transferee bank’s ABA number/Swift Code/IBAN and (iii) the
account name and number into which the purchase price for such Purchaser’s U.S.
Notes is to be deposited, and (b) written instructions signed by a Responsible
Officer on letterhead of the German Issuer including (i) the name and address of
the transferee bank, (ii) such transferee bank’s ABA number/Swift Code/IBAN and
(iii) the account name and number into which the purchase price for such
Purchaser’s German Notes is to be deposited.

 

 5 

 

 

4.11.         Proceedings and Documents.

 

All corporate and other organizational proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to such Purchaser
and its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.

 

5.           Representations and Warranties of the ISSUERS.

 

Each Issuer jointly and severally represents and warrants to each Purchaser
that:

 

5.1.          Organization; Power and Authority.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The German Issuer is a German limited liability company
(Gesellschaft mit beschränkter Haftung) duly organized in The Federal Republic
of Germany, validly established and existing under German law. Each Issuer has
the corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the U.S. Notes (in
the case of the Company) and the German Notes (in the case of the German
Issuer), and to perform the provisions hereof and thereof, as applicable.

 

5.2.          Authorization, Etc.

 

This Agreement and the Notes being issued by such Issuer have been duly
authorized by all necessary corporate action on the part of such Issuer, and
this Agreement constitutes, and upon execution and delivery thereof each such
Note will constitute, a legal, valid and binding obligation of such Issuer
enforceable against such Issuer in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

5.3.          Disclosure.

 

Each Issuer, through its agent, Citigroup Global Markets Inc., has delivered to
each Purchaser a copy of a Private Placement Memorandum, dated September 2016
(the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum, as of its date and as of the Closing Date, fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Issuers prior
to October 4, 2016 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since December 31, 2015, there has been no change in
the financial condition, operations, business or properties of either Issuer or
any of its respective Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to either Issuer that could reasonably be expected to
have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.

 

 6 

 

 

5.4.         Organization and Ownership of Shares of Subsidiaries; Affiliates.

 

(a)          Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and its Subsidiaries, (ii) of the
Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers.

 

(b)          All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(other than Liens permitted by Section 10.3).

 

(c)          Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

 

(d)          No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

 

 7 

 

 

5.5.         Financial Statements.

 

The Issuers have delivered to each Purchaser copies of the consolidated
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Issuers and their Subsidiaries
do not have any Material liabilities that are not disclosed in the Disclosure
Documents.

 

5.6.         Compliance with Laws, Other Instruments, Etc.

 

The execution, delivery and performance by the Issuers of this Agreement, the
U.S. Notes (in the case of the Company) and the German Notes (in the case of the
German Issuer) will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Issuer or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter, memorandum of
association, articles of association, or by-laws, or any other agreement or
instrument to which such Issuer or any Subsidiary is bound or by which such
Issuer or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Issuer or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Issuer or any
Subsidiary, except for such contraventions, breaches, defaults, conflicts,
violations or Liens as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

5.7.         Governmental Authorizations, Etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Issuers of this Agreement, the U.S. Notes (in the
case of the Company) or the German Notes (in the case of the German Issuer),
including any thereof required in connection with the obtaining of Euros to make
payments under this Agreement or the Notes and the payment of such Euros to
Persons resident in the United States of America. It is not necessary under
German law to ensure the legality, validity, enforceability or admissibility
into evidence in Germany of this Agreement or the German Notes that any thereof
or any other document be filed, recorded or enrolled with any Governmental
Authority, or that any such agreement or document be stamped with any German
stamp or registration tax.

 

5.8.         Litigation; Observance of Agreements, Statutes and Orders.

 

(a)          There are no actions, suits, investigations or proceedings pending
or, to the knowledge of either Issuer, threatened against or affecting the
Company or any Subsidiary or any property of the Company or any Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

 

 8 

 

 

(b)          Neither the Company nor any Subsidiary is in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws, the USA
PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.9.         Taxes.

 

(a)          The Company and its Subsidiaries have filed all tax returns that
are required to have been filed in any jurisdiction, and have paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
levied upon them or their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent, except in each case for any taxes and assessments
(a) the amount of which is not individually or in the aggregate Material or
(b) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP. The Company knows of no basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of federal, national, state or other taxes for all
fiscal periods are adequate. As of the date of this Agreement, the U.S. federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended 2011.

 

(b)          No liability for any Tax, directly or indirectly, imposed,
assessed, levied or collected by or for the account of any Governmental
Authority of Germany or any political subdivision thereof that is Material
(solely in respect of either Issuer) or material (solely in respect of any
holder of a Note) will be incurred by either Issuer or any holder of a Note, in
either case as a result of the execution or delivery of this Agreement or the
Notes and no deduction or withholding in respect of Taxes imposed by or for the
account of Germany or, to the knowledge of either Issuer, any other Taxing
Jurisdiction, is required to be made from any payment by either Issuer under
this Agreement or the Notes except for any such liability, withholding or
deduction imposed, assessed, levied or collected by or for the account of any
such Governmental Authority of Germany arising out of any of the circumstances
described in clauses (i) through (v) of Section 13(b).

 

5.10.        Title to Property; Leases.

 

The Company and its Subsidiaries have good and sufficient title to their
respective properties which the Company and its Subsidiaries own or purport to
own, in each case free and clear of Liens prohibited by this Agreement, except
where the failure to have such title would not reasonably be expected to have a
Material Adverse Effect. All Material leases of the Company and its Subsidiaries
are valid and subsisting and are in full force and effect in all material
respects.

 

 9 

 

 

5.11.        Licenses, Permits, Etc.

 

(a)          The Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, without known
conflict with the rights of others, except to the extent that the failure to own
or possess the same, or the existence of any such conflict, would not reasonably
be expected to have a Material Adverse Effect.

 

(b)          No product of the Company or any of its Subsidiaries infringes in
any respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person, except where any such infringement would not reasonably be
expected to have a Material Adverse Effect.

 

(c)          There is no violation by any Person of any right of the Company or
any of its Subsidiaries with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries, except where any such violation would
not reasonably be expected to have a Material Adverse Effect.

 

5.12.        Compliance with ERISA.

 

(a)          The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

 

(b)          The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities, in the case of any single Plan or in the
aggregate for all Plans, by an amount that would reasonably be expected to have
a Material Adverse Effect. The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

 

 10 

 

 

(c)          The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

 

(d)          The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

 

(e)          The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Issuers to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

 

(f)          All Non-U.S. Plans have been established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

 

5.13.        Private Offering by the Issuers.

 

Neither of the Issuers nor anyone acting on their behalf has offered the Notes,
the Unconditional Guaranty of the Company or any similar securities for sale to,
or solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchasers and not
more than 50 other Institutional Investors, each of which has been offered the
Notes in connection with a private sale for investment. Neither of the Issuers
nor anyone acting on their behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction, including the
jurisdiction of organization of each Issuer.

 

 11 

 

 

5.14.        Use of Proceeds; Margin Regulations.

 

The Company and the German Issuer will apply the proceeds of the sale of the
U.S. Notes and the German Notes, respectively, hereunder as set forth in the
“Transaction Overview” section of the Memorandum. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve either Issuer in a violation
of Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in
a violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

5.15.        Existing Debt; Future Liens.

 

(a)          Except as described therein, Schedule 5.15 sets forth a complete
and correct list of (i) all outstanding Debt of the Company and its
Subsidiaries, (ii) all Debt incurred in connection with the Consignment
Agreements relating to the consignment of precious metals between the Company
and certain counterparties and (iii) all unfunded pension obligations of the
Company and its Subsidiaries, in each case as of June 30, 2016. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Debt of the
Company or such Subsidiary, and no event or condition exists with respect to any
Debt of the Company or any Subsidiary, that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such Debt
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

 

(b)          Neither the Company nor any Subsidiary has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.3.

 

(c)          Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as specifically indicated in
Schedule 5.15.

 

 12 

 

 

5.16.        Foreign Assets Control Regulations, Etc.

 

(a)          Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is the target
of any OFAC Sanctions Program, or (iii) otherwise blocked, the target of
sanctions under or engaged in any activity in violation of other United States
economic sanctions, including but not limited to, the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Iran Sanctions Act or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) or sanctions imposed by the United
Nations or the European Union (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”). Neither the Company nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is the target of U.S. Economic
Sanctions.

 

(b)          No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or, to
the knowledge of either Issuer, indirectly, (i) in connection with any
investment in, or any transactions or dealings with, any Blocked Person or (ii)
otherwise in violation of U.S. Economic Sanctions.

 

(c)          Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act, any U.S. Economic Sanctions, any
other United States law or regulation governing such activities or under any
other similar laws of any other jurisdiction governing such activities
(collectively, “Anti-Money Laundering/Anti-Terrorism Laws”) as of the Closing
Date and, except as disclosed on Schedule 5.16, is not reasonably likely to be
found in violation of, charged with, or convicted of, any Anti-Money
Laundering/Anti-Terrorism Laws, (ii) except as set forth on Schedule 5.16, to
either Issuer’s knowledge, is under investigation by any Governmental Authority
for possible violation of Anti-Money Laundering/Anti-Terrorism Laws, (iii) has
been assessed civil penalties under any Anti-Money Laundering/Anti-Terrorism
Laws as of the Closing Date and, except as disclosed on Schedule 5.16, is not
reasonably likely to be assessed civil penalties under any Anti-Money
Laundering/Anti-Terrorism Laws, or (iv) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering/Anti-Terrorism Laws. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance in all
material respects with applicable Anti-Money Laundering/Anti-Terrorism Laws.

 

(d)          (1)         Neither the Company nor any Controlled Entity (i) has
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption
Laws”), (ii) to either Issuer’s knowledge, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;

 

 13 

 

 

(2)         To either Issuer’s knowledge, neither the Company nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Official or a commercial counterparty for
the purposes of: (i) influencing any act, decision or failure to act by such
Government Official in his or her official capacity or such commercial
counterparty, (ii) inducing a Governmental Official to do or omit to do any act
in violation of the Governmental Official’s lawful duty, or (iii) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a government or governmental instrumentality to affect any act or decision
of such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and

 

(3)         No part of the proceeds from the sale of the Notes hereunder will be
used by either Issuer, any Controlled Entity or any of their respective
officers, employees or authorized representatives, directly or, to the knowledge
of either Issuer, indirectly, for any illegal payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage in violation of law. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance in all
material respects with applicable Anti-Corruption Laws.

 

Notwithstanding the foregoing, no representation under this Section 5.16 is
given by the German Issuer to the extent such representation would constitute a
violation by the German Issuer of EU Regulation (EC) 2271/96 or section 7 of the
German Foreign Trade regulation (Außenwirtschaftsverordnung - AWV), or a similar
anti-boycott statute applicable to the German Issuer.

 

5.17.        Status under Certain Statutes.

 

Neither the Company nor any Subsidiary is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
or is subject to regulation under the Public Utility Holding Company Act of
2005, as amended, the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.

 

5.18.        Environmental Matters.

 

(a)          Neither the Company nor any Subsidiary has knowledge of any
liability or has received any notice of any liability, and no proceeding has
been instituted raising any liability against the Company or any of its
Subsidiaries or any of their respective real properties now or formerly owned,
leased or operated by any of them, or other assets, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as would not reasonably be expected to result in a Material Adverse Effect.

 

 14 

 

 

(b)          Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

 

(c)          Neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

 

(d)          All buildings on all real properties now owned, leased or operated
by the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

 

5.19.        Notes Rank Pari Passu.

 

The obligations of the Company under this Agreement and the U.S. Notes rank at
least pari passu in right of payment with all other Senior Debt (actual or
contingent) of the Company, including, without limitation, all Senior Debt of
the Company described in Schedule 5.15 hereto. The obligations of the German
Issuer under this Agreement and the German Notes rank at least pari passu in
right of payment with all other Senior Debt (actual or contingent) of the German
Issuer, including, without limitation, all Senior Debt of the German Issuer
described on Schedule 5.15 hereto.

 

6.           Representations of the Purchaser.

 

6.1.         Purchase for Investment.

 

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by it or for the account
of one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or such pension or
trust funds’ property shall at all times be within such Purchaser’s or such
pension or trust funds’ control. Each Purchaser understands that the Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Issuers are
not required to and the Issuers have no intent to register their respective
Notes. Each Purchaser further represents and warrants that such Purchaser will
not sell, transfer or otherwise dispose of the Notes or any interest therein
except in a transaction exempt from or not subject to the registration
requirements of the Securities Act and in accordance with the restrictions set
forth in Section 14.2 and the legend set forth on the certificates evidencing
the applicable Series of the Notes.

 

 15 

 

 

6.2.         Accredited Investor.

 

Each Purchaser represents that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”). Each Purchaser
further represents that such Purchaser has had the opportunity to ask questions
of the Issuers and received answers to its satisfaction concerning the terms and
conditions of the sale of the Notes.

 

6.3.         Source of Funds.

 

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

(a)          the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)          the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

 16 

 

 

(d)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

 

(e)          the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

(f)          the Source is a governmental plan; or

 

(g)          the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)          the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

7.           Information as to COMPANY.

 

7.1.          Financial and Business Information.

 

The Issuers shall deliver to each holder of Notes that is an Institutional
Investor:

 

(a)          Quarterly Statements — within the earlier of (x) 60 days after the
end of each quarterly fiscal period in each fiscal year of the Company (other
than the last quarterly fiscal period of each such fiscal year) and (y) the date
by which such financial statements are required to be delivered under the RCF or
the date on which such corresponding financial statements are delivered under
the RCF if such delivery occurs earlier than such required delivery date,

 

 17 

 

 



 

(i)          a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and

 

(ii)         consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing (and providing each holder of Notes that is an
Institutional Investor written notice of such filing) with the SEC within the
time period specified above of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor shall be deemed to satisfy
the requirements of this Section 7.1(a);

 

(b)          Annual Statements — within the earlier of (x) 105 days after the
end of each fiscal year of the Company and (y) the date by which such financial
statements are required to be delivered under the RCF or the date on which such
corresponding financial statements are delivered under the RCF if such delivery
occurs earlier than such required delivery date,

 

(i)          a consolidated balance sheet of the Company and its Subsidiaries,
as at the end of such year, and

 

(ii)         consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that filing (and providing each holder of Notes that
is an Institutional Investor written notice of such filing) with the SEC within
the time period specified above of the Company’s Annual Report on Form 10-K for
such fiscal year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor shall be deemed to satisfy the
requirements of this Section 7.1(b);

 

 18 

 

 

(c)          [Reserved;]

 

(d)          SEC and Other Reports — except for filings referred to in
Sections 7.1(a) and 7.1(b) above, promptly after the sending or filing thereof,
one copy of each report that the Company sends to any of its securityholders,
and one copy of each report and registration statement that the Company or any
Subsidiary publicly files with the SEC or any national securities exchange;

 

(e)          Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(g), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

 

(f)          ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer becomes aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

 

(i)          with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

 

(ii)         the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

(iii)        any event, transaction or condition that would result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the imposition of a penalty or excise tax under the
provisions of the Code relating to employee benefit plans, or the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;

 

 19 

 

 

(g)          Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and

 

(h)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of either Issuer to perform its obligations hereunder,
under the U.S. Notes (in the case of the Company) and under the German Notes (in
the case of the German Issuer) as from time to time may be reasonably requested
by any holder of Notes that is an Institutional Investor and if provided by the
Issuers, would not violate any applicable laws, regulations or rules.

 

7.2.         Officer’s Certificate.

 

At the time each set of financial statements is required to be delivered (or
deemed to have been delivered) to a holder of Notes that is an Institutional
Investor pursuant to Section 7.1(a) or Section 7.1(b) hereof, the Company shall
deliver to such Purchaser or holder a certificate of a Senior Financial Officer
setting forth:

 

(a)          Covenant Compliance — the information required in order to
establish whether the Company was in compliance with the requirements of
Section 10.1 through Section 10.6 and Section 10.9 hereof, inclusive, during
(or, with respect to Section 10.1, as of the end of) the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

 

(b)          Event of Default — a statement that such officer has reviewed the
relevant terms hereof and such review shall not have disclosed the existence
during the quarterly or annual period covered by the statements then being
furnished of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

 



 20 

 

 

7.3.         Visitation.

 

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

 

(a)          No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

 

(b)          Default — if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

 

For the avoidance of doubt, it is understood that Section 21 applies to
Confidential Information obtained in connection with the exercise by any holder
of Notes of the rights set forth in this Section 7.3.

 

7.4.         Electronic Delivery.

 

Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Issuers pursuant to Sections 7.1(a), (b) or (d) and Section 7.2 shall be
deemed to have been delivered upon the satisfaction of any of the following
requirements with respect thereto:

 

(a)          such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 are delivered to each holder of Notes by e-mail;

 

(b)          the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its website on the internet, which is located at http://www.dentsplysirona.com
as of the date of this Agreement;

 

(c)          such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Issuers on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or

 

(d)          the Company shall have filed any of the items referred to in
Section 7.1(d) with the SEC on EDGAR and shall have made such items available on
its website on the internet or on IntraLinks or on any other similar website to
which each holder of Notes has free access;

 

 21 

 

 

provided however, that in the case of clauses (b) or (c), the Issuers shall have
given each holder of Notes prior or concurrent written notice, which may be by
e-mail or in accordance with Section 19, of such posting or filing in connection
with each delivery, provided further, that upon request of any holder to receive
paper copies of such forms, financial statements and Officer’s Certificates or
to receive them by e-mail, the Issuers will promptly e-mail them or deliver such
paper copies, as the case may be, to such holder.

 

8.           Payment of the Notes.

 

8.1.         Required Prepayments.

 

As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.

 

8.2.         Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the U.S. Notes that are Swapped
Notes or the U.S. Notes that are Non-Swapped Notes, in an amount not less than
10% of the original aggregate principal amount of such U.S. Notes in the case of
a partial prepayment, at 100% of the principal amount so prepaid, together with
interest accrued thereon to, but not including, the date of such prepayment,
plus the applicable Make-Whole Amount determined for the prepayment date with
respect to such principal amount, plus any Net Loss with respect to any Swapped
Note and, subject to Section 8.11, less any Net Gain with respect to any Swapped
Note. The German Issuer may, at its option, upon notice as provided below,
prepay at any time all, or from time to time any part of, the German Notes that
are Swapped Notes or the German Notes that are Non-Swapped Notes, in an amount
not less than 10% of the original aggregate principal amount of such German
Notes in the case of a partial prepayment, at 100% of the principal amount so
prepaid, together with interest accrued thereon to, but not including, the date
of such prepayment, plus the applicable Make-Whole Amount determined for the
prepayment date with respect to such principal amount, plus any Net Loss with
respect to any Swapped Note and, subject to Section 8.11, less any Net Gain with
respect to any Swapped Note. The Company will give each holder of U.S. Notes and
the German Issuer will give each holder of German Notes, as applicable, written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note and Series held by such holder to be prepaid (determined in
accordance with Section 8.5), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount for each Series due in connection with such prepayment (calculated as if
the date of such notice were the date of the prepayment), setting forth the
details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of U.S. Notes or the German Issuer shall
deliver to each holder of German Notes, as applicable, a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.

 

 22 

 

 

8.3.         Prepayment of Notes Upon Change of Control.

 

(a)          Notice of Change of Control. The Issuers will, within 5 Business
Days after any Senior Financial Officer has knowledge of the occurrence of any
Change of Control, give written notice of such Change of Control to each holder
of Notes. If a Change of Control has occurred, such notice shall contain and
constitute an offer by the applicable Issuer to prepay Notes as described in
subparagraph (c) of this Section 8.3 and shall be accompanied by the certificate
described in subparagraph (g) of this Section 8.3.

 

(b)          [Reserved.]

 

(c)          Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder of Notes (in this case only, “holder of Notes” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”), which date shall be not less than thirty (30) days and not
more than one hundred twenty (120) days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the first Business Day after the 60th day after the
date of such offer).

 

(d)          Acceptance/Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the applicable Issuer not later than fifteen (15) days after
receipt by such holder of the most recent offer of prepayment. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this Section
8.3 shall be deemed to constitute a rejection of such offer by such holder of
Notes.

 

(e)          Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but not including, the date of
prepayment, plus any Net Loss with respect to any Swapped Note and, subject to
Section 8.11, less any Net Gain with respect to any Swapped Note, but without
any Make-Whole Amount or penalty or premium of any kind. The prepayment shall be
made on the Proposed Prepayment Date except as provided in subparagraph (f) of
this Section 8.3.

 

(f)          Deferral Pending Change of Control. The obligation of each Issuer
to prepay Notes pursuant to the offers required by subparagraph (c) and accepted
in accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change of
Control occurs; provided, however, that if the Change of Control has not
occurred within 45 days after the original Proposed Prepayment Date, any holder
of Notes may withdraw its acceptance and such Issuer shall again comply with
this Section 8.3 as to such Change of Control with respect to such withdrawing
holder. The Company shall keep each holder of U.S. Notes reasonably and timely
informed, and the German Issuer shall keep each holder of German Notes
reasonably and timely informed, in each case of (i) any such deferral of the
date of prepayment, (ii) the date on which such Change of Control and the
prepayment are expected to occur, and (iii) any determination by such Issuer
that efforts to effect such Change of Control have ceased or been abandoned (in
which case the offers and acceptances made pursuant to this Section 8.3 in
respect of such Change of Control shall be deemed rescinded).

 

 23 

 

 

(g)          Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the applicable Issuer and dated the date of such offer,
specifying: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.3; (iii) the principal amount and Series of each Note
offered to be prepaid; (iv) the interest that would be due on each Note offered
to be prepaid, accrued to, but not including, the Proposed Prepayment Date
(including the per diem accrual on interest for each day after the Proposed
Prepayment Date, in the event of a deferral of the prepayment date pursuant to
Section 8.3(f) above); (v) that the conditions to the giving of such notices in
this Section 8.3 have been fulfilled; and (vi) in reasonable detail, the nature
and date or proposed date of the Change of Control.

 

(h)          Change of Control in respect of the German Issuer. Notwithstanding
anything to the contrary contained in this Section 8.3, to the extent a Change
of Control shall have occurred solely under clause (c) of the definition of
Change of Control, all references to “Notes” in Section 8.3 (other than in
respect of the first sentence of Section 8.3(a)) shall be deemed to be
references to the German Notes only.

 

8.4.         Prepayment of Notes Upon Sale of Assets.

 

The Issuers may prepay the Notes in accordance with Section 10.4.

 

8.5.         Allocation of Partial Prepayments.

 

In the case of any partial prepayment of U.S. Notes pursuant to Section 8.2, the
principal amount of U.S. Notes to be prepaid shall be allocated among all of the
U.S. Notes that are Swapped Notes or the U.S. Notes that are Non-Swapped Notes,
as applicable, being prepaid at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment. In the case of any partial prepayment of German Notes
pursuant to Section 8.2, the principal amount of German Notes to be prepaid
shall be allocated among all of the German Notes that are Swapped Notes or the
German Notes that are Non-Swapped Notes, as applicable, being prepaid at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

 

 24 

 

 

8.6.         Maturity; Surrender, Etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to, but not including,
such date, plus any Net Loss with respect to any Swapped Note and, subject to
Section 8.11, less any Net Gain with respect to any Swapped Note and, in the
case of any prepayment pursuant to Section 8.2, the applicable Make-Whole Amount
or Modified Make-Whole Amount, if any. From and after such date, unless the
Company (in the case of any U.S. Note) or the German Issuer (in the case of any
German Note) shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount or Modified Make-Whole Amount,
if any, plus any Net Loss with respect to any Swapped Note and, subject to
Section 8.11, less any Net Gain with respect to any Swapped Note, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company (in the case of a U.S. Note)
or the German Issuer (in the case of a German Note) and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

 

8.7.         Purchase of Notes.

 

The Issuers will not and will not permit any controlled Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b)  pursuant to a
written offer to purchase (i) any outstanding U.S. Notes made by the Company or
an Affiliate pro rata to the holders of all U.S. Notes or (ii) any outstanding
German Notes made by the German Issuer or an Affiliate pro rata to the holders
of all German Notes, in each case at the time outstanding upon the same terms
and conditions (except to the extent necessary to reflect differences in the
interest rates and maturities of the Notes of different Series). The Company
will promptly cancel all U.S. Notes acquired by it or any controlled Affiliate,
and the German Issuer will promptly cancel all German Notes acquired by it or
any controlled Affiliate, in each case pursuant to any payment, prepayment or
purchase of such Notes pursuant to any provision of this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.

 

8.8.         Prepayment in Connection with a Noteholder Sanctions Event.

 

(a)          Upon an Issuer’s receipt of notice from any Affected Noteholder
that a Noteholder Sanctions Event has occurred (which notice shall refer
specifically to this Section 8.8 and describe in reasonable detail such
Noteholder Sanctions Event), such Issuer shall promptly, and in any event within
10 Business Days, make an offer (the “Sanctions Prepayment Offer”) to prepay the
entire unpaid principal amount of Notes issued by such Issuer and held by such
Affected Noteholder (the “Affected Notes”), together with interest thereon to,
but not including, the prepayment date selected by such Issuer with respect to
each Affected Note, plus any Net Loss with respect to any Affected Note that is
a Swapped Note and, subject to Section 8.11, less any Net Gain with respect to
any such Swapped Note, but without payment of any Make-Whole Amount with respect
thereto, which prepayment shall be on a Business Day not less than 30 days and
not more than 60 days after the date of the Sanctions Prepayment Offer (the
“Sanctions Prepayment Date”). Such Sanctions Prepayment Offer shall provide that
such Affected Noteholder notify such Issuer in writing by a stated date (the
“Sanctions Prepayment Response Date”), which date is not later than 10 Business
Days prior to the stated Sanctions Prepayment Date, of its acceptance or
rejection of such prepayment offer. If such Affected Noteholder does not notify
such Issuer as provided above, then the holder shall be deemed to have accepted
such offer.

 

 25 

 

 





 

(b)          Subject to the provisions of subparagraphs (c) and (d) of this
Section 8.8, such Issuer shall prepay on the Sanctions Prepayment Date the
entire unpaid principal amount of the Affected Notes held by such Affected
Noteholder who has accepted (or has been deemed to have accepted) such
prepayment offer (in accordance with subparagraph (a)), together with interest
thereon to, but not including, the Sanctions Prepayment Date with respect to
each such Affected Note, but without payment of any Make-Whole Amount with
respect thereto.

 

(c)          If a Noteholder Sanctions Event has occurred but the Company and/or
its Controlled Entities have taken such action(s) in relation to their
activities so as to remedy such Noteholder Sanctions Event (with the effect that
a Noteholder Sanctions Event no longer exists, as reasonably determined by such
Affected Noteholder) prior to the Sanctions Prepayment Date, then the Issuer of
the Affected Notes shall no longer be obliged or permitted to prepay such
Affected Notes in relation to such Noteholder Sanctions Event. If the Company
and/or its Controlled Entities shall undertake any actions to remedy any such
Noteholder Sanctions Event, the Issuers shall keep the holders of Notes
reasonably and timely informed of such actions and the results thereof.

 

(d)          If any Affected Noteholder that has given written notice to the
Issuer of the Affected Notes of its acceptance of (or has been deemed to have
accepted) such Issuer’s prepayment offer in accordance with subparagraph (a)
also gives notice to such Issuer prior to the relevant Sanctions Prepayment Date
that it has determined (in its sole discretion) that it requires clearance from
any Governmental Authority in order to receive a prepayment pursuant to this
Section 8.8, the principal amount of each Affected Note issued by such Issuer
and held by such Affected Noteholder, together with interest accrued thereon to,
but not including, the date of prepayment, shall become due and payable on the
later to occur of (but in no event later than the Maturity Date of the relevant
Note) (i) such Sanctions Prepayment Date and (ii) the date that is 10 Business
Days after such Affected Noteholder gives notice to such Issuer that it is
entitled to receive a prepayment pursuant to this Section 8.8 (which may include
payment to an escrow account designated by such Affected Noteholder to be held
in escrow for the benefit of such Affected Noteholder until such Affected
Noteholder obtains such clearance from such Governmental Authority), and in any
event, any such delay in accordance with the foregoing clause (ii) shall not be
deemed to give rise to any Default or Event of Default.

 

(e)          Promptly, and in any event within 5 Business Days, after an
Issuer’s receipt of notice from any Affected Noteholder that a Noteholder
Sanctions Event shall have occurred with respect to such Affected Noteholder,
such Issuer shall forward a copy of such notice to each other holder of Notes.

 

 26 

 

 

(f)          The Issuers shall promptly, and in any event within 10 Business
Days, give written notice to the holders of Notes after the Company or any
Controlled Entity having been notified that (i) its name appears or is
reasonably likely in the future to appear on a State Sanctions List or (ii) it
is in violation of, or is the target of, any U.S. Economic Sanctions, in each
case which notice shall describe the facts and circumstances thereof and set
forth the action, if any, that the Company or a Controlled Entity proposes to
take with respect thereto.

 

(g)          The foregoing provisions of this Section 8.8 shall be in addition
to any rights or remedies available to any holder of Notes that may arise under
this Agreement as a result of the occurrence of a Noteholder Sanctions Event;
provided, that, if the Notes shall have been declared due and payable pursuant
to Section 12.1 as a result of the events, conditions or actions of either
Issuer or any of their Controlled Entities that gave rise to a Noteholder
Sanctions Event, the remedies set forth in Section 12 shall control.

 

8.9.          Prepayment for Tax Reasons.

 

(a)          If at any time as a result of a Change in Tax Law (as defined
below) the German Issuer is or becomes obligated to make any Additional Payments
(as defined below) in respect of any payment of interest on account of any of
the German Notes in an aggregate amount for all affected Notes equal to 5% or
more of the aggregate amount of such interest payment on account of all of the
German Notes, the German Issuer may give the holders of all affected German
Notes irrevocable written notice (each, a “Tax Prepayment Notice”) of the
prepayment of such affected German Notes on a specified prepayment date (which
shall be a Business Day not less than 30 days nor more than 60 days after the
date of such notice) and the circumstances giving rise to the obligation of the
German Issuer to make any Additional Payments and the amount thereof and stating
that all of the affected German Notes shall be prepaid on the date of such
prepayment so prepaid together with interest accrued thereon to the date of such
prepayment, plus any Net Loss with respect to any affected German Note that is a
Swapped Note and, subject to Section 8.11, less any Net Gain with respect to any
such Swapped Note, plus an amount equal to the Modified Make-Whole Amount for
each such German Note, except in the case of an affected German Note if the
holder of such German Note shall, by written notice given to the German Issuer
no more than 20 days after receipt of the Tax Prepayment Notice, reject such
prepayment of such German Note (each, a “Rejection Notice”). Such Tax Prepayment
Notice shall be accompanied by a certificate of a Senior Financial Officer of
the German Issuer as to the estimated Modified Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. The
form of Rejection Notice shall also accompany the Tax Prepayment Notice and
shall state with respect to each German Note covered thereby that execution and
delivery thereof by the holder of such German Note shall operate as a permanent
waiver of such holder’s right to receive the Additional Payments arising as a
result of the circumstances described in the Tax Prepayment Notice in respect of
all future payments of interest on such German Note (but not of such holder’s
right to receive any Additional Payments that arise out of circumstances not
described in the Tax Prepayment Notice or which exceed the amount of the
Additional Payment described in the Tax Prepayment Notice), which waiver shall
be binding upon all subsequent transferees of such German Note. The Tax
Prepayment Notice having been given as aforesaid to each holder of the affected
German Notes, the principal amount of such German Notes together with interest
accrued thereon to the date of such prepayment plus the Modified Make-Whole
Amount shall become due and payable on such prepayment date, except in the case
of German Notes the holders of which shall timely give a Rejection Notice as
aforesaid. Two Business Days prior to such prepayment, the German Issuer shall
deliver to each holder of a German Note being so prepaid a certificate of one of
its Senior Financial Officers specifying the calculation of such Modified
Make-Whole Amount as of such prepayment date.

 

 27 

 

 

(b)          No prepayment of the German Notes pursuant to this Section 8.9
shall affect the obligation of the German Issuer to pay Additional Payments in
respect of any payment made on or prior to the date of such prepayment. For
purposes of this Section 8.9, any holder of more than one affected German Note
may act separately with respect to each affected German Note so held (with the
effect that a holder of more than one affected German Note may accept such offer
with respect to one or more affected German Notes so held and reject such offer
with respect to one or more other affected German Notes so held).

 

(c)          The German Issuer may not offer to prepay or prepay German Notes
pursuant to this Section 8.9 (i) if a Default or Event of Default then exists,
(ii) until the German Issuer shall have taken commercially reasonable steps to
mitigate the requirement to make the related Additional Payments or (iii) if the
obligation to make such Additional Payments directly results or resulted from
actions taken by the German Issuer or any Subsidiary thereof (other than actions
required to be taken under applicable law), and any Tax Prepayment Notice given
pursuant to this Section 8.9 shall certify to the foregoing and describe such
mitigation steps, if any.

 

(d)          For purposes of this Section 8.9: “Additional Payments” means
additional amounts required to be paid to a holder of any German Note pursuant
to Section 13 by reason of a Change in Tax Law; and a “Change in Tax Law” means
(individually or collectively with one or more prior changes) an amendment to,
or change in, any law, treaty, rule or regulation of Germany after the date of
the Closing, or an amendment to, or change in, an official interpretation or
application of such law, treaty, rule or regulation after the date of the
Closing, which amendment or change is in force and continuing and meets the
opinion and certification requirements described below. No such amendment or
change shall constitute a Change in Tax Law unless the same would in the opinion
of the German Issuer (which shall be evidenced by an Manager’s Certificate of
the German Issuer and supported by a written opinion of counsel having
recognized expertise in the field of taxation in the relevant Taxing
Jurisdiction, both of which shall be delivered to all holders of the German
Notes prior to or concurrently with the Tax Prepayment Notice in respect of such
Change in Tax Law) affect the deduction or require the withholding of any Tax
imposed by such Taxing Jurisdiction on any payment payable on the German Notes.

 

 28 

 

 

8.10.         Make-Whole Amount and Modified Make-Whole Amount.

 

(a)          Make-Whole Amount and Modified Make-Whole Amount with respect to
Non-Swapped Notes. The terms “Make-Whole Amount” and “Modified Make-Whole
Account” mean, with respect to any Non-Swapped Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Non-Swapped Note, over the amount of
such Called Principal, provided that neither the Make-Whole Amount nor the
Modified Make-Whole Amount may in any event be less than zero. For the purposes
of determining the Make-Whole Amount and/or Modified Make-Whole Amount with
respect to any Non-Swapped Note, the following terms have the following
meanings:

 

“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or Section
8.9 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

 

“Implied Rate Euro Yield” means, with respect to the Called Principal of any
Non-Swapped Note, the yield to maturity implied by (i) the ask-side yields
reported, as of 10:00 A.M. (New York time) on the second Business Day preceding
the Settlement Date with respect to such Called Principal, on the display
designated as “Page PXGE” on Bloomberg Financial Markets (or such other display
as may replace “Page PXGE” on Bloomberg Financial Markets) for the benchmark
German Bund having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported are not ascertainable, the average of the
ask-side yields as determined by Recognized German Bund Market Makers. Such
implied yield will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the benchmark German Bund with the maturity
closest to and greater than the Remaining Average Life of such Called Principal
and (2) the benchmark German Bund with the maturity closest to and less than the
Remaining Average Life of such Called Principal. The Implied Rate Euro Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Non-Swapped Note.

 

“Non-Swapped Note” means any Note other than a Swapped Note.

 

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by the holders of at least a
majority in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by either Issuer or any of their Affiliates and any Notes held
by parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes).

 

 29 

 

 

“Reinvestment Yield” means, with respect to the Called Principal of any
Non-Swapped Note, the Applicable Percentage plus the Implied Rate Euro Yield.
The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Non-Swapped Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under such Non-Swapped Note, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2, Section 8.9 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.9 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.

 

(b)          Make-Whole Amount and Modified Make-Whole Amount with respect to
Swapped Notes. The terms “Make-Whole Amount” and “Modified Make-Whole Amount”
mean, with respect to any Swapped Note, an amount equal to the excess, if any,
of the Swapped Note Discounted Value with respect to the Swapped Note Called
Notional Amount related to such Swapped Note over such Swapped Note Called
Notional Amount, provided that neither the Make-Whole Amount nor the Modified
Make-Whole Amount may in any event be less than zero. All payments of Make-Whole
Amount and Modified Make-Whole Amount in respect of any Swapped Note shall be
made in Dollars. For the purposes of determining the Make-Whole Amount and/or
Modified Make-Whole Amount, Net Loss, Net Gain or Swap Breakage Amount with
respect to any Swapped Note, the following terms have the following meanings:

 

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.

 

 30 

 

 

“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Issuer of such Swapped Note of interest and
principal on such Swapped Note, under which the holder of such Swapped Note is
to receive payments from the counterparty thereunder in Dollars and which is
more particularly described on Schedule 8.10 or in a side letter delivered by
the original purchaser of such Swapped Note to the Issuer thereof on or prior to
the Closing Date, (y) any Initial Swap Agreement that has been assumed by or
novated to (without any waiver, amendment, deletion or replacement of any
material economic term or provision thereof) a holder of a Swapped Note in
connection with a transfer of such Swapped Note and (z) any Replacement Swap
Agreement; and a “Replacement Swap Agreement” means, with respect to any Swapped
Note, a cross-currency swap agreement and annexes and schedules thereto with
payment terms and provisions (other than a reduction in notional amount, if
applicable) identical to those of the Initial Swap Agreement with respect to
such Swapped Note that is entered into on an arm’s length basis by the holder of
such Swapped Note in full or partial replacement (by amendment, modification or
otherwise) of such Initial Swap Agreement (or any subsequent Replacement Swap
Agreement) in a notional amount not exceeding the outstanding principal amount
of such Swapped Note following a non-scheduled prepayment or a repayment of such
Swapped Note prior to its scheduled maturity. Any holder of a Swapped Note that
enters into, assumes or terminates an Initial Swap Agreement or Replacement Swap
Agreement shall within a reasonable period of time thereafter deliver to the
Issuer of such Swapped Note a copy of the confirmation, assumption, novation or
termination related thereto.

 

“Swap Note Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

 

“Swapped Note” means any Note that as of the date of the Closing for such Note
is subject to a Swap Note Agreement. A “Swapped Note” shall no longer be deemed
a “Swapped Note” at such time as the related Swap Note Agreement ceases to be in
force in respect thereof.

 

“Swapped Note Called Accrued Interest Amount” means, with respect to a Swapped
Note, the accrued interest of such Swapped Note to the Swapped Note Settlement
Date that is to be prepaid or has become immediately due and payable, as the
context requires.

 

 31 

 

 

“Swapped Note Called Notional Accrued Interest Amount” means, with respect to
any Swapped Note Called Notional Amount, the payment due to the holder of the
related Swapped Note under the terms of the Swap Note Agreement to which such
holder is a party attributable to and in exchange for the Swapped Note Called
Accrued Interest Amount.

 

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Note Agreement to which such
holder is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Note Agreement is not an
Initial Swap Agreement, then the “Swapped Note Called Notional Amount” in
respect of such Swapped Note shall not exceed the amount in Dollars which would
have been due to the holder of such Swapped Note under the terms of the Initial
Swap Agreement to which such holder was a party (or if such holder was never
party to an Initial Swap Agreement, then the last Initial Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of such
Swapped Note was a party), attributable to and in exchange for such Swapped Note
Called Principal and assuming that such Swapped Note Called Principal is paid on
its scheduled maturity date.

 

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

 

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section 8
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires, the amount obtained by discounting all
Swapped Note Remaining Scheduled Swap Payments corresponding to the Swapped Note
Called Notional Amount of such Swapped Note from their respective scheduled due
dates to the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Swapped Note is payable) equal to the Swapped Note Reinvestment Yield with
respect to such Swapped Note Called Notional Amount.

 

 32 

 

 

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) the Applicable Percentage
plus (y) the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 A.M. (New York City time) on the second Business Day preceding the Swapped
Note Settlement Date with respect to such Swapped Note Called Notional Amount,
on the display designated as “Page PX1” (or such other display as may replace
Page PX1) on Bloomberg Financial Markets for the most recently issued actively
traded on-the-run U.S. Treasury securities (“Reported”) having a maturity equal
to the Swapped Note Remaining Average Life of such Swapped Note Called Notional
Amount as of such Swapped Note Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Swapped Note
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the “Ask Yield(s)” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities (1)
closest to and greater than such Swapped Note Remaining Average Life and (2)
closest to and less than such Swapped Note Remaining Average Life.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Swapped Note
Reinvestment Yield” means, with respect to the Swapped Note Called Notional
Amount of any Swapped Note, the sum of (x) the Applicable Percentage plus (y)
the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in Federal Reserve Statistical
Release H.15 (or any comparable successor publication) for the U.S. Treasury
constant maturity having a term equal to the Swapped Note Remaining Average Life
of such Swapped Note Called Notional Amount as of such Swapped Note Settlement
Date. If there is no such U.S. Treasury constant maturity having a term equal to
such Swapped Note Remaining Average Life, such implied yield to maturity will be
determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Swapped Note
Remaining Average Life and (2) the U.S. Treasury constant maturity so reported
with the term closest to and less than such Swapped Note Remaining Average Life.

 

The Swapped Note Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Swapped Note.

 

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payment with
respect to such Swapped Note Called Notional Amount by (2) the number of years,
computed on the basis of a 360-day year comprised of twelve 30-day months and
calculated to two decimal places, that will elapse between the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount and the
scheduled due date of such Swapped Note Remaining Scheduled Swap Payments.

 

 33 

 

 

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Note Agreement to which such holder is a party which correspond to all payments
of the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Note
Agreement corresponding to the interest accrued on the Swapped Note Called
Principal to the Swapped Note Settlement Date) that would be due after the
Swapped Note Settlement Date in respect of such Swapped Note Called Notional
Amount assuming that no payment of such Swapped Note Called Principal is made
prior to its originally scheduled payment date, provided that if such Swapped
Note Settlement Date is not a date on which an interest payment is due to be
made under the terms of such Swapped Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Swapped Note Settlement Date and required to be paid on such
Swapped Note Settlement Date pursuant to Section 8 or Section 12.1.

 

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

8.11.         Swap Breakage.

 

If any Swapped Note is prepaid pursuant to Section 8.2, Section 8.3, Section
8.4, Section 8.8 or Section 8.9 or purchased pursuant to Section 8.7, or has
become or is declared to be immediately due and payable pursuant to Section
12.1, then (a) any resulting Net Loss in connection therewith shall be
reimbursed to the holder of such Swapped Note by the Issuer of such Swapped Note
in Dollars upon any such prepayment or repayment of such Swapped Note and (b)
any resulting Net Gain in connection therewith shall be deducted (i) from the
Make-Whole Amount or Modified Make-Whole Amount, if any, or any principal or
interest to be paid to the holder of such Swapped Note by the Issuer thereof
upon any such prepayment of such Swapped Note pursuant to Section 8.2, Section
8.3, Section 8.4, Section 8.8 or Section 8.9 or purchase pursuant to Section 8.7
or (ii) from the Make-Whole Amount or Modified Make-Whole Amount, if any, to be
paid to the holder of such Swapped Note by the Issuer of such Swapped Note upon
any such repayment of such Swapped Note pursuant to Section 12.1, provided that,
in either case, the Make-Whole Amount or Modified Make-Whole Amount, as
applicable, in respect of such Swapped Note may in no event be less than zero.
Each holder of a Swapped Note shall be responsible for calculating its own Net
Loss or Net Gain, as the case may be, and Swap Breakage Amount in Dollars upon
the prepayment or repayment of all or any portion of such Swapped Note, and such
calculations as reported to the Issuer of such Swapped Note in reasonable detail
shall be binding on such Issuer absent demonstrable error.

 

 34 

 

 

As used in this Agreement with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the total of the
Swapped Note Called Notional Amount and the Swapped Note Called Notional Accrued
Interest Amount exceeds the sum of (x) the total of the Swapped Note Called
Principal and the Swapped Note Called Accrued Interest Amount plus (or minus in
the case of an amount paid) (y) the Swap Breakage Amount received (or paid) by
the holder of such Swapped Note; and “Net Gain” means the amount, if any, by
which the total of the Swapped Note Called Notional Amount and the Swapped Note
Called Notional Accrued Interest Amount is exceeded by the sum of (x) the total
of the Swapped Note Called Principal and the Swapped Note Called Accrued
Interest Amount plus (or minus in the case of an amount paid) (y) the Swap
Breakage Amount received (or paid) by such holder. For purposes of any
determination of any “Net Loss” or “Net Gain,” the Swapped Note Called Principal
and the Swapped Note Called Accrued Interest Amount shall be determined by the
holder of the affected Swapped Note by converting Euros into Dollars at the
current Euro/Dollar exchange rate as determined as of 10:00 A.M. (New York City
time) on the day such Swapped Note is prepaid or accelerated as indicated on the
applicable screen of Bloomberg Financial Markets or the Reuters Screen,
respectively, and any such calculation shall be reported to the Issuer of such
affected Swapped Note in reasonable detail and shall be binding on such Issuer
absent demonstrable error.

 

As used in this Agreement, “Swap Breakage Amount” means, with respect to the
Swap Note Agreement associated with any Swapped Note, in determining the Net
Loss or Net Gain, the Dollar amount that would be received (in which case the
Swap Breakage Amount shall be positive) or paid (in which case the Swap Breakage
Amount shall be negative) by the holder of such Swapped Note as if such Swap
Note Agreement had terminated due to the occurrence of an event of default or an
early termination under the ISDA 1992 Multi-Currency Cross Border Master
Agreement or ISDA 2002 Master Agreement, as applicable (the “ISDA Master
Agreement”); provided, however, that if such holder (or its predecessor in
interest with respect to such Swapped Note) was, but is not at the time, a party
to an Original Swap Agreement but is a party to a New Swap Agreement, then the
Swap Breakage Amount shall mean the lesser of (x) the gain or loss (if any)
which would have been received or incurred (by payment, through off-set or
netting or otherwise) by the holder of such Swapped Note under the terms of the
Original Swap Agreement (if any) in respect of such Swapped Note to which such
holder (or any affiliate thereof) was a party (or if such holder was never a
party to an Original Swap Agreement, then the last Original Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of a
Swapped Note was a party) and which would have arisen as a result of the payment
of the Swapped Note Called Principal on the Swapped Note Settlement Date and (y)
the gain or loss (if any) actually received or incurred by the holder of such
Swapped Note, in connection with the payment of such Swapped Note Called
Principal on the Swapped Note Settlement Date, under the terms of the New Swap
Agreement to which such holder (or any affiliate thereof) is a party. The holder
of such Swapped Note will make all calculations related to the Swap Breakage
Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Note Agreement shall have been entered into and assuming for the purpose of
such calculation that there are no other transactions entered into pursuant to
such ISDA Master Agreement (other than such Swap Note Agreement).

 

The Swap Breakage Amount shall be payable in Dollars.

 

 35 

 

 

9.          Affirmative Covenants.

 

Each Issuer jointly and severally covenants that so long as any of the Notes are
outstanding:

 

9.1.          Compliance with Law.

 

Without limiting Section 10.7, the Issuers will, and will cause each of their
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.2.          Insurance.

 

The Issuers will, and will cause each of their Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated,
except for any non-maintenance that would not reasonably be expected to have a
Material Adverse Effect.

 

9.3.          Maintenance of Properties.

 

The Issuers will, and will cause each of their Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be conducted in the ordinary
course at all times, provided that this Section shall not prevent either Issuer
or any Subsidiary from discontinuing the operation and the maintenance of or
disposing of any of its properties if such discontinuance or disposal is
desirable in the conduct of its business and the Issuers have concluded that
such discontinuance or disposal would not, individually or in the aggregate, (i)
reasonably be expected to have a Material Adverse Effect or (ii) would not
violate the limitations set forth in Sections 10.4 and 10.5 hereof.

 

9.4.          Payment of Taxes and Claims.

 

The Issuers will, and will cause each of their Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Company or any Subsidiary not
permitted by Section 10.3, provided that neither the Company nor any Subsidiary
need pay any such tax or assessment or claims if (i) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of any such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

 

 36 

 

 

9.5.          Corporate Existence, Etc.

 

Subject to Sections 10.4 and 10.5, the Issuers will at all times preserve and
keep in full force and effect their respective corporate existence, and will at
all times preserve and keep in full force and effect the corporate existence of
each of their Subsidiaries unless, in the good faith judgment of the Issuers,
the termination of or failure to preserve and keep in full force and effect such
corporate existence would not, individually or in the aggregate, have a Material
Adverse Effect.

 

9.6.          [Reserved.]

 

9.7.          Notes to Rank Pari Passu.

 

(a)          The U.S. Notes and all other obligations under this Agreement of
the Company are and at all times shall remain direct obligations of the Company
ranking at least pari passu in right of payment with all other Notes from time
to time issued by the Company and outstanding hereunder without any preference
among themselves and at least pari passu in right of payment with all Debt
outstanding under the Principal Credit Facilities and all other present and
future Debt (actual or contingent) of the Company which is not expressed to be
subordinate or junior in rank to any other Debt of the Company.

 

(b)          The German Notes and all other obligations under this Agreement of
the German Issuer are and at all times shall remain direct obligations of the
German Issuer ranking at least pari passu in right of payment with all other
Notes from time to time issued by the German Issuer and outstanding hereunder
without any preference among themselves and at least pari passu in right of
payment with all present and future Debt (actual or contingent) of the German
Issuer which is not expressed to be subordinate or junior in rank to any other
Debt of the German Issuer.

 

9.8.          Subsidiary Guarantors.

 

(a)          The Company will cause each of its Domestic Subsidiaries that
guarantees, or otherwise becomes liable at any time as a borrower or an
additional borrower or co-borrower for or in respect of, any Debt under any
Principal Credit Facility, to deliver to each of the holders of Notes
(concurrently therewith) the following items:

 

(i)          a duly executed Subsidiary Guaranty in scope, form and substance
satisfactory to the Required Holders;

 

 37 

 

 

(ii)         a certificate signed by an authorized Responsible Officer of the
Company making representations and warranties to the effect of those contained
in Sections 5.4, 5.6 and 5.7, with respect to such Domestic Subsidiary and the
Subsidiary Guaranty, as applicable; and

 

(iii)        an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes reasonably satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such Person
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

(b)          At the election of the Company and by written notice to each holder
of Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any document by the holders, provided that (i) if such Subsidiary
Guarantor is a guarantor in respect of any Principal Credit Facility, such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under its
Subsidiary Guaranty) under all such Principal Credit Facilities, (ii) at the
time of, and after giving effect to, such release and discharge, no Default or
Event of Default shall be existing, (iii) no amount is then due and payable
under such Subsidiary Guaranty, (iv) if in connection with such Subsidiary
Guarantor being released and discharged under any Principal Credit Facility, any
fee or other form of consideration is given to any holder of Debt under such
Principal Credit Facility for such release or discharge, the holders of Notes
shall receive equivalent consideration substantially concurrently therewith and
(v) each holder shall have received a certificate of a Responsible Officer
certifying as to the matters set forth in clauses (i) through (iv). In the event
of any such release, for purposes of Section 10.9, all Debt of such Subsidiary
shall be deemed to have been incurred concurrently with such release.

 

9.9.          Books and Records.

 

The Issuers will, and will cause each of their Subsidiaries to, maintain in all
material respects proper books of record and account in conformity with GAAP (or
with respect to any Subsidiary organized and operating in a jurisdiction other
than the United States of America, in conformity to such jurisdiction’s
generally accepted accounting principles) and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over such Issuer
or such Subsidiary, as the case may be.

 

10.         Negative Covenants.

 

Each Issuer jointly and severally covenants that so long as any of the Notes are
outstanding:

 

 38 

 

 

10.1.          Financial Covenants.

 

(a)          Leverage Ratio. The Company will not, as of the last day of any
fiscal quarter, permit the ratio of (i) Consolidated Debt of the Company and its
Subsidiaries as of such date to (ii) the sum of (A) Consolidated Debt of the
Company and its Subsidiaries as of such date plus (B) Consolidated Net Worth as
of such date to exceed 0.60 to 1.00.

 

(b)          Interest Coverage Ratio. The Company will not permit the ratio of
(i) Consolidated EBITDA of the Company and its Subsidiaries for the consecutive
four fiscal quarter period ended as of the last day of any fiscal quarter of the
Company to (ii) the sum of interest payable on, and amortization of debt
discount in respect of, Debt of the Company and its Subsidiaries during such
period (calculated on a Pro Forma Basis to the extent a Material Acquisition or
Material Disposition occurred during such period), to be less than 3.00 to 1.00.

 

10.2.          [Reserved.]

 

10.3.          Limitation on Liens.

 

The Company will not create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, other than:

 

(a)          Permitted Liens;

 

(b)          Liens securing purchase money Debt or Debt with respect to Capital
Leases incurred to finance the acquisition, repair, construction, improvement or
lease of capital assets in an aggregate principal amount not to exceed
$300,000,000 outstanding at any one time; provided that (i) such Liens shall be
created within 365 days of the acquisition, repair, construction, improvement or
lease, as applicable, of the related property and (ii) such Liens do not at any
time encumber any property other than the property being financed or improved by
such Debt;

 

(c)          Liens existing on the date hereof and disclosed on Schedule 10.3
hereof;

 

(d)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company or Liens assumed by the Company or a
Subsidiary in connection with an acquisition of assets by the Company or such
Subsidiary in an acquisition permitted hereunder; provided that such Liens were
not created in contemplation of such merger, consolidation, acquisition or such
Person becoming a Subsidiary and do not extend to any assets other than those of
the Person so merged into or consolidated with the Company or which becomes a
Subsidiary or is acquired by the Company or a Subsidiary;

 

 39 

 

 

(e)          any replacement, extension or renewal of any Lien permitted by
clauses (b), (c) or (d) of this Section 10.3, provided that (i) no additional
property shall be encumbered by such Liens and (ii) the principal amount of Debt
secured by such Lien immediately prior to such replacement, extension or renewal
shall not be increased; and

 

(f)          other Liens securing Debt of the Company or any Subsidiary,
provided that the sum (without duplication) of (i) the aggregate outstanding
principal amount of Debt secured by all such Liens pursuant to this clause (f)
plus (ii) the aggregate outstanding principal amount of Debt pursuant to Section
10.9(k) shall not at any time exceed 15% of Consolidated Net Worth (determined
as of the end of the then most recently ended fiscal quarter of the Company for
which financial statements have been delivered pursuant to Section 7.1(a) or
Section 7.1(b)), provided further, that notwithstanding the foregoing, the
Company shall not, and shall not permit any of its Subsidiaries to, secure
pursuant to this Section 10.3(f) any Debt outstanding under or pursuant to any
Principal Credit Facility unless and until the Notes (and any guaranty delivered
in connection therewith) shall concurrently be secured equally and ratably with
such Debt pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Company and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Required Holders.

 

10.4.          Sales of Assets.

 

The Company will not, and will not permit any Subsidiary to, sell, lease or
otherwise dispose of any substantial part (as defined below) of the assets of
the Company and its Subsidiaries; provided, however, that the Company or any
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Company and its Subsidiaries if, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:

 

(1)         to acquire operating assets used or useful in carrying on the
business of the Company and its Subsidiaries and having a value at least equal
to the value of such assets sold, leased or otherwise disposed of (but only with
respect to that portion of such assets that exceeds the definition of
“substantial part” set forth below); and/or

 

 40 

 

 



  



(2)         to prepay or retire Senior Debt of the Company and/or its
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding U.S. Note and the German Issuer shall offer to prepay each
outstanding German Note, in each case in a principal amount which equals the
Ratable Portion for such Note, and (ii) any such prepayment of the Notes shall
be made at par, together with accrued interest thereon to, but not including,
the date of such prepayment, plus any Net Loss with respect to any Swapped Note
and, subject to Section 8.11, less any Net Gain with respect to any Swapped
Note, but without the payment of the Make-Whole Amount or Modified Make-Whole
Amount, if any. Any offer of prepayment of the Notes pursuant to this
Section 10.4 shall be given to each holder of the Notes by written notice that
shall be delivered not less than fifteen (15) days and not more than sixty (60)
days prior to the proposed prepayment date. Each such notice shall state that it
is given pursuant to this Section and Section 8.4 of this Agreement, that the
offer set forth in such notice must be accepted by such holder in writing and
shall also set forth (i) the prepayment date, (ii) a description of the
circumstances which give rise to the proposed prepayment and (iii) a calculation
of the Ratable Portion for such holder’s Notes. Each holder of the Notes which
desires to have its Notes prepaid shall notify the Issuers in writing delivered
not less than five (5) Business Days prior to the proposed prepayment date of
its acceptance of such offer of prepayment. The Company shall prepay on the
prepayment date the Ratable Portion of Notes held by each holder of U.S. Notes
that has accepted such offer, together with accrued interest thereon, and the
German Issuer shall prepay on the prepayment date the Ratable Portion of Notes
held by each holder of German Notes that has accepted such offer, together with
accrued interest thereon.

 

As used in this Section 10.4, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period beginning on the first day of the 12th complete
calendar month preceding the date of such sale, lease or other disposition and
ending on such date, exceeds 15% of the book value of Consolidated Total Assets,
determined as of the end of the fiscal quarter immediately preceding such sale,
lease or other disposition; provided that there shall be excluded from any
determination of a “substantial part” (i) any sale or disposition of assets in
the ordinary course of business of the Company and its Subsidiaries, (ii) any
transfer of assets from the Company to any Subsidiary or from any Subsidiary to
the Company or a Subsidiary, (iii) any sale or transfer of property acquired by
the Company or any Subsidiary after the date of this Agreement to any Person
within 365 days following the acquisition or construction of such property by
the Company or any Subsidiary if the Company or a Subsidiary shall concurrently
with such sale or transfer, lease such property, as lessee, (iv) any sale or
disposition of obsolete, worn-out, uneconomical or surplus assets and (v)
foreclosures on, or condemnations of, assets.

 

10.5.         Merger and Consolidation.

 

Neither Issuer will, and will not permit any of their Subsidiary Guarantors to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets as an entirety in a single transaction or
series of transactions to any Person, unless:

 

(a)          in the case of any such transaction involving the Company, either
the Company is the surviving Person or the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease all or substantially all of the assets of the
Company as an entirety, as the case may be, (i) shall be a solvent corporation
or limited liability company organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), (ii) shall
have executed and delivered to each holder of any U.S. Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and the U.S. Notes and (iii) shall have caused to be delivered
to each holder of any Notes an opinion of internationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption hereunder are enforceable in accordance with their terms and comply
with the terms hereof;

 

 41 

 

 

(b)          in the case of any such transaction involving the German Issuer,
either the Company or the German Issuer is the surviving Person or the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the German Issuer as an entirety, as the case may be, (i) shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia)
or any other Permitted Jurisdiction, (ii) shall have executed and delivered to
each holder of German Notes its assumption of the due and punctual performance
and observance of each covenant and condition of this Agreement and the German
Notes, (iii) the German Issuer shall have caused to be delivered to each holder
of German Notes an opinion of internationally recognized independent counsel in
the appropriate jurisdiction(s), or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption hereunder are enforceable in accordance
with their terms and comply with the terms hereof, and (iv) shall have provided
to each holder of German Notes evidence of the acceptance by the Company or
another process agent satisfactory to the Required Holders of the appointment
and designation provided for by Section 24.8(e) from the date of such
transaction to 1 year after maturity of the latest maturing German Notes (and
the payment in full of all fees in respect thereof, as applicable);

 

(c)          in the case of any such transaction involving a Subsidiary
Guarantor, the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Subsidiary Guarantor as an entirety, as
the case may be, shall be (i) the Company, such Subsidiary Guarantor or another
Subsidiary Guarantor; (ii) a solvent corporation or limited liability company
(other than the Company or another Subsidiary Guarantor) that is organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia) or the jurisdiction of organization of such Subsidiary
Guarantor, provided that such corporation or limited liability company, to the
extent not the Subsidiary Guarantor, shall have executed and delivered to each
holder of Notes its assumption of the due and punctual performance and
observance of each covenant and condition of the Subsidiary Guaranty of such
Subsidiary Guarantor, and (B) the Company shall have caused to be delivered to
each holder of Notes an opinion of nationally recognized independent counsel in
the appropriate jurisdiction(s), or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption hereunder are enforceable in accordance
with their terms and comply with the terms hereof; or (iii) any other Person so
long as the transaction is treated as a disposition of all of the assets of such
Subsidiary Guarantor for purposes of Section 10.4 and, based on such
characterization, would be permitted pursuant to Section 10.4;

 

 42 

 

 

(d)          each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

 

(e)          immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

 

No such conveyance, transfer or lease of substantially all of the assets of the
Company, the German Issuer or any Subsidiary Guarantor shall have the effect of
releasing the Company, the German Issuer or such Subsidiary Guarantor, as the
case may be, or any successor corporation or limited liability company that
shall theretofore have become such in the manner prescribed in this
Section 10.5, from its liability under (x) this Agreement or the U.S. Notes (in
the case of the Company), (y) this Agreement or the German Notes (in the case of
the German Issuer) or (z) the Subsidiary Guaranty (in the case of any Subsidiary
Guarantor), unless, in the case of the conveyance, transfer or lease of
substantially all of the assets of a Subsidiary Guarantor, such Subsidiary
Guarantor is released from its Subsidiary Guaranty in accordance with Section
9.8(b) in connection with or immediately following such conveyance, transfer or
lease.

 

10.6.         Transactions with Affiliates.

 

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including, without limitation, to the extent Material, the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except upon fair
and reasonable terms that are not materially less favorable, taken as a whole,
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate; provided, that the
foregoing restriction shall not apply to any of the following: (a) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of the Company and its Subsidiaries; (b) compensation
arrangements (including severance arrangements to the extent approved by a
majority of the disinterested members of the Company’s or the applicable
Subsidiary’s board of directors (or similar governing body) or the applicable
committee thereof) for present or former officers and other employees entered
into in the ordinary course of business; (c) indemnities provided for the
benefit of directors, officers or employees of the Company and its Subsidiaries
in the ordinary course of business; and (d) loans and advances to employees of
the Company and its Subsidiaries permitted hereunder, in each case under this
clause (d), solely to the extent consistent with past practices and in the
ordinary course of business. As used herein, “Material” shall mean an amount
equal to at least 5% of book value of the consolidated assets of the Company and
its Subsidiaries.

 

 43 

 

 

10.7.         Terrorism Sanctions Regulations.

 

Neither Issuer will nor will it permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would be in violation of any U.S.
Economic Sanctions applicable to such Issuer or such Controlled Entity, or (ii)
would result in the imposition of any U.S. Economic Sanctions against such
Issuer or such Controlled Entity, except, in the case of this clause (b), to the
extent that such violation or sanctions, if imposed, could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, no covenant under this Section 10.7 is given by
the German Issuer to the extent such covenant would constitute a violation by
the German Issuer of EU Regulation (EC) 2271/96 or Section 7 of the German
Foreign Trade regulation (Außenwirtschaftsverordnung - AWV), or a similar
anti-boycott statute applicable to the German Issuer.

 

10.8.         Line of Business.

 

The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.

 

10.9.         Subsidiary Debt.

 

The Company will not permit any of its Subsidiaries to create or suffer to exist
any Debt other than:

 

(a)          Debt owed to the Company or any other Subsidiary of the Company;

 

(b)          Debt existing on the date hereof and disclosed on Schedule 10.9
hereof;

 

(c)          purchase money Debt or Debt with respect to Capital Leases incurred
to finance the acquisition, repair, construction, improvement or lease of
capital assets in an aggregate principal amount not to exceed $300,000,000
outstanding at any one time;

 

(d)          Debt of any Subsidiary Guarantor (so long as the requirements of
Section 9.8 shall have been met);

 

(e)          endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(f)          Debt of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company or Debt of any Person that is assumed by a Subsidiary
in connection with an acquisition of assets by such Subsidiary in an acquisition
permitted hereunder, provided that such Debt shall not have been incurred in
contemplation of such merger, consolidation or acquisition or such Person
becoming a Subsidiary of the Company;

 

 44 

 

 

(g)          Debt with respect to Swap Agreements incurred in the ordinary
course of business and not for speculative purposes;

 

(h)          Debt under bid bonds, performance bonds, surety bonds, bonds to
secure statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation) and similar
obligations, in each case, incurred by such Subsidiaries in the ordinary course
of business, including guarantees or obligations with respect to letters of
credit supporting such bid bonds, performance bonds, surety bonds and similar
obligations;

 

(i)          Debt deemed to exist in connection with agreements providing for
indemnification, adjustment of purchase price, deferred purchase price, escrow
arrangements, earn-outs or similar obligations, or from guaranties, surety bonds
or performance bonds securing the performance of the Company or any of its
Subsidiaries pursuant to such agreements, in connection with acquisitions or
dispositions permitted hereunder;

 

(j)          Debt which serves to extend, replace, refund, renew, defease or
refinance any Debt incurred under clause (b) or clause (f) of this Section 10.9
that does not increase the outstanding principal amount thereof (other than with
respect to unpaid accrued interest and premiums (including tender premiums)
thereon, any committed or undrawn amounts, defeasance costs, underwriting
discounts, fees, commissions and expenses associated with such Debt); and

 

(k)          additional Debt, provided that the sum (without duplication) of (i)
the aggregate outstanding principal amount of Debt pursuant to this clause (k)
plus (ii) the aggregate outstanding principal amount of Debt secured by Liens
pursuant to Section 10.3(f) shall not at any time exceed 15% of Consolidated Net
Worth (determined as of the end of the then most recently ended fiscal quarter
of the Company for which financial statements have been provided pursuant to
Section 7.1(a) or Section 7.1(b)).

 

11.         Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)          either Issuer defaults in the payment of any principal or
Make-Whole Amount, Modified Make-Whole Amount or Net Loss, if any, on any Note
issued by such Issuer when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)          either Issuer defaults in the payment of any interest on any Note
issued by such Issuer or the German Issuer defaults in the payment of any amount
payable pursuant to Section 13, in either case for more than five Business Days
after the same becomes due and payable; or

 

(c)          (i) either Issuer defaults in the performance of or compliance with
any term contained in Section 10, (ii) the Company defaults in the performance
of or compliance with any term contained in Section 23, or (iii) any Subsidiary
Guarantor defaults in the performance of or compliance with any term of the
Subsidiary Guaranty beyond any period of grace or cure period provided with
respect thereto; or

 

 45 

 

 

(d)          either Issuer defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default or (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 11); or

 

(e)          any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor, or any Subsidiary
Guarantor challenges the validity, binding nature or enforceability of any such
Subsidiary Guaranty; or

 

(f)          any representation or warranty made in writing by or on behalf of
either Issuer or any Subsidiary Guarantor in this Agreement or any Subsidiary
Guaranty or by any officer of either Issuer or any Subsidiary Guarantor in any
writing furnished in connection with the transactions contemplated hereby or by
any Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or

 

(g)          (i) either Issuer, any Material Subsidiary or any Subsidiary
Guarantor is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest (in the
payment amount of at least $100,000) on any Debt other than the Notes that is
outstanding in an aggregate principal amount of at least $100,000,000 beyond any
period of grace provided with respect thereto, or (ii) either Issuer, any
Material Subsidiary or any Subsidiary Guarantor is in default in the performance
of or compliance with any term of any instrument, mortgage, indenture or other
agreement relating to any Debt other than the Notes in an aggregate principal
amount of at least $100,000,000 or any other condition exists, and as a
consequence of such default or condition such Debt has become, or has been
declared, due and payable, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests or a
prepayment or redemption required solely as a result of the proceeds of such
Debt not having been applied to consummate a transaction or toward any other
purpose for which such Debt was incurred), either Issuer, any Material
Subsidiary or any Subsidiary Guarantor has become obligated to purchase or repay
Debt other than the Notes before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $100,000,000; or

 

(h)          either Issuer, any Material Subsidiary or any Subsidiary Guarantor
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction (including, but not limited to an insolvency proceeding, insolvency
plan proceeding or other proceeding under the German Insolvency Act
(Insolvenzordnung)), (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

 46 

 

 

(i)          a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by either Issuer, any Material
Subsidiary or any Subsidiary Guarantor, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of either Issuer, any Material Subsidiary or any Subsidiary
Guarantor, or any such petition shall be filed against either Issuer, any
Material Subsidiary or any Subsidiary Guarantor and such petition shall not be
dismissed within 60 days; or

 

(j)          any event occurs with respect to the German Issuer which under the
laws of its jurisdiction of organization is analogous to any of the events
described in Section 11(h) or Section 11(i), provided that the applicable grace
period, if any, which shall apply shall be the one applicable to the relevant
proceeding which most closely corresponds to the proceeding described in Section
11(h) or Section 11(i); or

 

(k)          a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $100,000,000 are rendered against one
or more of either Issuer, any Material Subsidiary or any Subsidiary Guarantor
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

 

(l)          if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $100,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

 

 47 

 

 

As used in Section 11(l), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

12.         Remedies on Default, Etc.

 

12.1.        Acceleration.

 

(a)          If an Event of Default with respect to either Issuer described in
paragraph (h), (i) or (j) of Section 11 (other than an Event of Default
described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all Notes of every Series then outstanding shall
automatically become immediately due and payable.

 

(b)          If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in aggregate principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Issuers, declare all Notes then outstanding to be immediately due
and payable.

 

(c)          If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing with respect to any Notes, any holder
or holders of Notes at the time outstanding affected by such Event of Default
may at any time, at its or their option, by notice or notices to the Issuer of
such Notes, declare all the Notes held by such holder or holders to be
immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) plus (ii) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law) plus (iii) any
Net Loss with respect to any Swapped Note, shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of which are hereby waived. Each Issuer acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by such Issuer (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount or Modified Make-Whole Amount, as applicable, by such Issuer in the event
that the Notes it issued are prepaid or are accelerated as a result of an Event
of Default, is intended to provide compensation for the deprivation of such
right under such circumstances.

 

12.2.       Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Subsidiary Guaranty, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

 48 

 

 

12.3.       Rescission.

 

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of not less than 50.1% in
aggregate principal amount of the Notes then outstanding, by written notice to
the Issuers, may rescind and annul any such declaration and its consequences if
(a) the Issuers have paid all overdue interest on the Notes, all principal of
and Make-Whole Amount or Modified Make-Whole Amount, if any, and Net Loss, if
any, on such Notes that are due and payable and are unpaid other than by reason
of such declaration, and all interest on such overdue principal and Make-Whole
Amount or Modified Make-Whole Amount, if any, and Net Loss, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of such
Notes, at the Default Rate, (b) neither the Issuers nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

12.4.       No Waivers or Election of Remedies, Expenses, Etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting its obligations under Section 16, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

13.         tax indemnification; fatca information.

 

(a)          All payments whatsoever under the German Notes will be made by the
German Issuer in Euros free and clear of, and without liability for withholding
or deduction for or on account of, any present or future Taxes of whatever
nature imposed or levied by or on behalf of the jurisdiction in which the German
Issuer is resident for Tax purposes (or any political subdivision or any
authority thereof or therein having the power to tax) (hereinafter a “Taxing
Jurisdiction”), unless the withholding or deduction of such Tax is compelled by
law.

 

 49 

 

 

(b)          If any deduction or withholding for any Tax of a Taxing
Jurisdiction shall at any time be required in respect of any amounts to be paid
by the German Issuer under this Agreement or the German Notes, the German Issuer
will pay to the relevant Taxing Jurisdiction the full amount required to be
withheld, deducted or otherwise paid before penalties attach thereto or interest
accrues thereon and pay to each holder of a German Note such additional amounts
as may be necessary in order that the net amounts paid to such holder pursuant
to the terms of this Agreement or the German Notes after such deduction,
withholding or payment (including any required deduction or withholding of Tax
on or with respect to such additional amount), shall be not less than the
amounts then due and payable to such holder under the terms of this Agreement or
the German Notes in the absence of such Tax, provided that no payment of any
additional amounts shall be required to be made for or on account of:

 

(i)          any Tax that would not have been imposed but for the existence of
any present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the German Notes or any amount payable
thereon is attributable for the purposes of such Tax) and the Taxing
Jurisdiction, other than the mere holding of the relevant German Note or the
receipt of payments thereunder or the enforcement of rights under such German
Note, including such holder (or such other Person described in the above
parenthetical) being or having been a citizen or resident of the relevant Taxing
Jurisdiction, or being or having been present or engaged in trade or business
therein or having or having had an establishment, office, fixed base or branch
therein, provided that this exclusion shall not apply with respect to a Tax that
would not have been imposed but for the German Issuer, after the date of the
Closing, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which its payments on account
of this Agreement or the German Notes are made to, the Taxing Jurisdiction
imposing the relevant Tax; or

 

(ii)         any Tax that would not have been imposed but for the delay or
failure by such holder (following a written request by the German Issuer) in the
filing with the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such holder to avoid or reduce such Taxes (including
for such purpose any refilings or renewals of filings that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not (in such holder’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on such holder or result
in any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such holder, and provided further that such holder
shall be deemed to have satisfied the requirements of this clause (b)(ii) upon
the good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of the German
Issuer no later than 60 days after receipt by such holder of such written
request (accompanied by copies of such Forms and related instructions, if any,
all in the English language or with an English translation thereof); or

 

 50 

 

 

(iii)        any such Taxes imposed on or with respect to any payment by the
German Issuer to the holder of a German Note (following a written notice by the
German Issuer not less than 30 days before the relevant payment) if such holder
is a fiduciary or partnership, limited liability company or a person other than
the sole beneficial owner of the German Note to the extent that such taxes,
duties, assessments or governmental charges would not have been imposed on such
payment had such holder been the beneficiary, settlor, member or sole beneficial
owner of the relevant German Note; or

 

(iv)        any estate, inheritance, gift, sales, transfer, excise, personal
property or other similar taxes, duties, assessments or governmental charges
imposed with respect to any German Note; or

 

(v)         any combination of clauses (i) through (iv) above;

 

provided further that in no event shall the German Issuer be obligated to pay
such additional amounts to any holder (i) not resident in the United States of
America or any other jurisdiction in which an original Purchaser is resident for
tax purposes on the date of the Closing in excess of the amounts that the German
Issuer would be obligated to pay if such holder had been a resident of the
United States of America or such other jurisdiction, as applicable, for purposes
of, and eligible for the benefits of, any double taxation treaty from time to
time in effect between the United States of America or such other jurisdiction
and the relevant Taxing Jurisdiction or (ii) registered in the name of a nominee
if under the law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and the German Issuer shall have
given timely notice of such law or interpretation to such holder.

 

(c)          By acceptance of any German Note, the holder of such German Note
agrees, subject to the limitations of clause (b)(ii) above, that it will from
time to time with reasonable promptness (x) duly complete and deliver to or as
reasonably directed by the German Issuer all such forms, certificates, documents
and returns provided to such holder by the German Issuer (collectively, together
with instructions for completing the same, “Forms”) required to be filed by or
on behalf of such holder in order to avoid or reduce any such Tax pursuant to
the provisions of an applicable statute, regulation or administrative practice
of the relevant Taxing Jurisdiction or of a tax treaty between the United States
and the relevant Taxing Jurisdiction and (y) provide the German Issuer with such
information with respect to such holder as the German Issuer may reasonably
request in order to complete any such Forms, provided that nothing in this
Section 13(c) shall require any holder to provide information with respect to
any such Form or otherwise if in the opinion of such holder such Form or
disclosure of information would involve the disclosure of tax return or other
information that is confidential or proprietary to such holder, and provided
further that each such holder shall be deemed to have complied with its
obligation under this paragraph with respect to any Form if such Form shall have
been duly completed and delivered by such holder to the German Issuer or mailed
to the appropriate taxing authority, whichever is applicable, within 60 days
following a written request of the German Issuer (which request shall be
accompanied by copies of such Form and English translations of any such Form not
in the English language) and, in the case of a transfer of any German Note, at
least 90 days prior to the relevant interest payment date.

 

 51 

 

 

(d)          On or before the date of the Closing the German Issuer will furnish
each Purchaser with copies of the appropriate Form (and English translation if
required as aforesaid) currently required to be filed in Germany pursuant to
Section 13(b)(ii), if any, and in connection with the transfer of any German
Note the German Issuer will furnish the transferee of such German Note with
copies of any Form and English translation then required.

 

(e)          If any payment is made by the German Issuer to or for the account
of the holder of any German Note after deduction for or on account of any Taxes,
and increased payments are made by the German Issuer pursuant to this Section
13, then, if such holder at its sole discretion determines that it has received
or been granted a refund of such Taxes, such holder shall, to the extent that it
can do so without prejudice to the retention of the amount of such refund,
reimburse to the German Issuer such amount as such holder shall, in its sole
discretion, determine to be attributable to the relevant Taxes or deduction or
withholding. Nothing contained in this paragraph (e) shall interfere with the
right of the holder of any German Note to arrange its tax affairs in whatever
manner it thinks fit and, in particular, no holder of any German Note shall be
under any obligation to claim relief from its corporate profits or similar tax
liability in respect of such Tax in priority to any other claims, reliefs,
credits or deductions available to it or (other than as set forth in Section
13(b)(ii)) oblige any holder of any German Note to disclose any information
relating to its tax affairs or any computations in respect thereof.

 

(f)          The German Issuer will furnish the holders of German Notes,
promptly and in any event within 60 days after the date of any payment by the
German Issuer of any Tax in respect of any amounts paid by it under this
Agreement or the German Notes, the original tax assessments, if any, issued by
the relevant taxation or other authorities involved or other evidence of payment
for all amounts paid as aforesaid (or if such original tax assessment is not
available or must legally be kept in the possession of the German Issuer, a duly
certified copy of the original tax assessment or any other reasonably
satisfactory evidence of payment), together with such other documentary evidence
with respect to such payments as may be reasonably requested from time to time
by any holder of a German Note.

 

(g)          If the German Issuer is required by any applicable law of the
relevant Taxing Jurisdiction, as modified by the practice of the taxation or
other authority of the relevant Taxing Jurisdiction, to make any deduction or
withholding of any Tax in respect of which the German Issuer would be required
to pay any additional amount under this Section 13, but for any reason does not
make such deduction or withholding with the result that a liability in respect
of such Tax is assessed directly against the holder of any German Note, and such
holder pays such liability, then the German Issuer will promptly reimburse such
holder for such payment (including any related interest or penalties to the
extent such interest or penalties arise by virtue of a default or delay by the
German Issuer) upon demand by such holder accompanied by an official tax
assessment (or a duly certified copy thereof) issued by the taxation or other
authority of the relevant Taxing Jurisdiction.

 

 52 

 

 

(h)          If the German Issuer makes payment to or for the account of any
holder of a German Note and such holder is entitled to a refund of the Tax to
which such payment is attributable upon the making of a filing (other than a
Form described above), then such holder shall, as soon as practicable after
receiving written request from the German Issuer (which shall specify in
reasonable detail and supply the refund forms to be filed) use reasonable
efforts to complete and deliver the relevant refund forms to the competent
taxation or other authority, or as directed by the German Issuer, subject,
however, to the same limitations with respect to Forms as are set forth above.

 

(i)          The obligations of the German Issuer and the holders of the German
Notes under this Section 13 shall survive the payment or transfer of any German
Note and the provisions of this Section 13 shall also apply to successive
transferees of the German Notes.

 

(j)          By acceptance of any German Note, the holder of such German Note
agrees that such holder will with reasonable promptness duly complete and
deliver to the German Issuer, or to such other Person as may be reasonably
requested by the German Issuer, from time to time (i) in the case of any such
holder that is a United States Person, such holder’s United States tax
identification number or other Forms reasonably requested by the German Issuer
necessary to establish such holder’s status as a United States Person under
FATCA and as may otherwise be necessary for the German Issuer to comply with its
obligations under FATCA and (ii) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the German Issuer to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this Section
13(j) shall require any holder to provide information that is confidential or
proprietary to such holder unless the German Issuer is required to obtain such
information under FATCA and, in such event, the German Issuer shall treat any
such information it receives as confidential.

 

14.         Registration; Exchange; Substitution of Notes.

 

14.1.       Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of all U.S. Notes and German Notes.
The name and address of each holder of one or more Notes, each transfer thereof
and the name and address of each transferee of one or more Notes shall be
registered in such register. Prior to due presentment for registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes hereof, and neither
Issuer shall be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of the Notes.

 

 53 

 

 

14.2.       Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Issuer of such Note at the address and to the
attention of the designated officer (all as specified in Section 19(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, such Issuer shall execute and deliver, at such
Issuer’s expense (except as provided below), one or more new Notes (as requested
by the holder thereof) of the same Series in exchange therefor, in an aggregate
principal amount equal to the unpaid principal amount of the surrendered Note.
Each such new Note shall be payable to such Person as such holder may request in
accordance with this Agreement, and shall be substantially in the form of the
Note of such Series originally issued hereunder. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Issuer of such new Note may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than €100,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than €100,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.3, provided,
that in lieu thereof such holder may (in reliance upon information provided by
the Issuers, which shall not be unreasonably withheld) make a representation to
the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under section 406(a) of ERISA.

 

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

 

14.3.       Replacement of Notes.

 

Upon receipt by either Issuer at the address and to the attention of the
designated officer (all as specified in Section 19(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any U.S. Note (in the case of the Company) or German Note (in the
case of the German Issuer) (which evidence shall be, in the case of an
Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

 

(a)          in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

 54 

 

 

(b)          in the case of mutilation, upon surrender and cancellation thereof,

 

such Issuer at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series as such lost, stolen, destroyed or mutilated Notes
issued by such Issuer, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

 

15.         Payments on Notes.

 

15.1.       Place of Payment.

 

Subject to Section 15.2, payments of principal, Make-Whole Amount or Modified
Make-Whole Amount, if any, Net Loss, if any, and interest becoming due and
payable (a) on the U.S. Notes shall be made in New York, New York at the
principal office of Bank of America, N.A. in such jurisdiction and (b) on the
German Notes shall be made in Bensheim at the principal office of the German
Issuer in such jurisdiction. Either Issuer may at any time, by notice to each
holder of a U.S. Note (in the case of the Company) or German Note (in the case
of the German Issuer), change the place of payment of such Notes so long as such
place of payment shall be either the principal office of such Issuer in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

15.2.       Home Office Payment.

 

So long as any Purchaser or such Purchaser’s nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 15.1 or in such Note to
the contrary, the Issuer of such Note will pay all sums becoming due on such
Note for principal, Make-Whole Amount or Modified Make-Whole Amount, if any, Net
Loss, if any, interest and all other amounts becoming due hereunder by the
method and at the address specified for such purpose for such Purchaser on
Schedule A hereto, or by such other method or at such other address as such
Purchaser shall have from time to time specified to such Issuer in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of either Issuer made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note issued by such Issuer, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to such Issuer at its
principal executive office or at the place of payment most recently designated
by such Issuer pursuant to Section 15.1. Prior to any sale or other disposition
of any Note held by any Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Issuer thereof in exchange for a new Note or Notes of such Series pursuant to
Section 14.2. Each Issuer will afford the benefits of this Section 15.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
issued by such Issuer and purchased by a Purchaser under this Agreement that has
made the same agreement relating to such Note as the Purchasers have made in
this Section 15.2.

 

 55 

 

 





 

16.         Expenses, Etc.

 

16.1.          Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all out-of-pocket costs and expenses (including reasonable and
documented attorneys’ fees of a special counsel for the Purchasers and, if
reasonably required by the Required Holders, local or other counsel) reasonably
incurred by each Purchaser and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, the Notes and any Subsidiary Guaranty
(whether or not such amendment, waiver or consent becomes effective) including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Notes or any Subsidiary Guaranty or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or any Subsidiary Guaranty, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of either Issuer or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Notes and any
Subsidiary Guaranty and (c) the costs and expenses incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the SVO provided that such costs and expenses under this clause
(c) shall not exceed $30,500. The Company will pay, and will save each Purchaser
and each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses if any, of brokers and finders (other than those, if
any, retained by a Purchaser or other holder in connection with its purchase of
the Notes) and (ii) any and all wire transfer fees that any bank deducts from
any payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note.

 

16.2.          Survival.

 

The obligations of the Company under this Section 16 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Notes or any Subsidiary Guaranty, and the termination of
this Agreement.

 

17.         Survival of Representations and Warranties; Entire Agreement.

 

All representations and warranties contained herein or in any certificate or
other instrument delivered by or on behalf of either Issuer pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Notes, the purchase or transfer by any Purchaser of any such Note or portion
thereof or interest therein and the payment of any Note and may be relied upon
by any subsequent holder of any such Note, regardless of any investigation made
at any time by or on behalf of any Purchaser or any other holder of any such
Note. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranty embody the entire agreement and understanding between the
Purchasers and each Issuer and supersede all prior agreements and understandings
relating to the subject matter hereof (other than the Issuers’ undertakings with
respect to any swap indemnity letter, in each case issued on or about October 4,
2016, which shall survive).

 

 56 

 

 

18.         Amendment and Waiver.

 

18.1.          Requirements.

 

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Issuers and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 6 or 22 hereof, or any defined term (as it is used therein),
will be effective as to any holder of Notes unless consented to by such holder
of Notes in writing, and (b) no such amendment or waiver may, without the
written consent of each holder of a Note at the time outstanding (exclusive of
Notes then owned by the Issuers or any of their Affiliates and any Notes held by
parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes), (A) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest (if such change results in a
decrease in the interest rate), the Make-Whole Amount or Modified Make-Whole
Amount, if any, or the Net Loss, Net Gain or Swap Breakage Amount, (B) change
the percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, (C) amend any of
Sections 8, 11(a), 11(b), 12, 13, 18, 21 or 24.9, or (D) release the Company
from the Unconditional Guaranty.

 

18.2.          Solicitation of Holders of Notes.

 

(a)          Solicitation.    Each Issuer will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with such information as
requested, in advance of the date a decision is required, to enable such holder
to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes or any Subsidiary Guaranty. Each Issuer will deliver executed or true
and correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 18 to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

 

(b)          Payment.   Neither Issuer will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof or any Subsidiary Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support is concurrently provided, on the same terms, ratably to each
holder of Notes then outstanding even if such holder did not consent to such
waiver or amendment.

 

 57 

 

 

(c)          Consent in Contemplation of Transfer.   Any consent made pursuant
to this Section 18 or any Subsidiary Guaranty by a holder of Notes that has
transferred or has agreed to transfer its Notes to the Company (in the case of
the U.S. Notes), the German Issuer (in the case of the German Notes), or any
Subsidiary or Affiliate thereof and has provided or has agreed to provide such
written consent as a condition to such transfer shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

 

18.3.          Binding Effect, Etc.

 

Any amendment or waiver consented to as provided in this Section 18 or any
Subsidiary Guaranty applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Issuers without regard
to whether such Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Issuers and any
holder of any Note nor any delay in exercising any rights hereunder or under any
Note or Subsidiary Guaranty shall operate as a waiver of any rights of any
Purchaser or holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

 

18.4.          Notes Held by Issuers, Etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Notes or any Subsidiary Guaranty, or have directed the taking of
any action provided herein or in the Notes or any Subsidiary Guaranty to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

 

19.         Notices; english language.

 

(a)          Except to the extent otherwise provided in Section 7.4, all notices
and communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized commercial delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized commercial delivery service (with
charges prepaid). Any such notice must be sent:

 

(i)          if to a Purchaser or its nominee, to such Purchaser or its nominee
at the address specified for such communications in Schedule A to this
Agreement, or at such other address as such Purchaser or nominee shall have
specified to the Issuers in writing pursuant to this Section 19;

 

 58 

 

 

(ii)         if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Issuers in writing pursuant to
this Section 19, or

 

(iii)        if to either Issuer, to such Issuer at the address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel of the Company and the German Issuer, or at such other address
as such Issuer shall have specified to the holder of each Note in writing.

 

Notices under this Section 19 will be deemed given only when actually received.

 

(b)          Each document, instrument, financial statement, report, notice or
other communication delivered in connection with this Agreement shall be in
English or accompanied by an English translation thereof.

 

(c)          This Agreement and the Notes have been prepared and signed in
English and the parties hereto agree that the English version hereof and thereof
(to the maximum extent permitted by applicable law) shall be the only version
valid for the purpose of the interpretation and construction hereof and thereof
notwithstanding the preparation of any translation into another language hereof
or thereof, whether official or otherwise or whether prepared in relation to any
proceedings which may be brought in Germany or any other jurisdiction in respect
hereof or thereof.

 

20.         Reproduction of Documents.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Issuers agree and stipulate that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit either
Issuer or any other holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from challenging the accuracy
of any such reproduction.

 

 59 

 

 

21.         Confidential Information.

 

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes),
(ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 21, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 21), (v) any Person from which such
Purchaser offers to purchase any security of either Issuer (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 21), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, any
Subsidiary Guaranty and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 21 as though it were a party to this Agreement. On
reasonable request by the Issuers in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Issuers embodying the provisions of this Section 21.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 21, this Section 21 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 21
shall supersede any such other confidentiality undertaking.

 

 60 

 

 

22.         Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer thereof, which notice shall be signed
by both such Purchaser and such Substitute Purchaser, shall contain such
Substitute Purchaser’s agreement to be bound by this Agreement and shall contain
a confirmation by such Substitute Purchaser of the accuracy with respect to it
of the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer or Issuers of such Notes of notice of such transfer, any
reference to such Substitute Purchaser as a “Purchaser” in this Agreement (other
than in this Section 22), shall no longer be deemed to refer to such Substitute
Purchaser, but shall refer to such original Purchaser and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

 

23.         PARENT GUARANTY.

 

23.1.          Unconditional Guaranty.

 

The Company hereby irrevocably and unconditionally guarantees to each holder of
German Notes, the due and punctual payment in full of (a) the principal of,
Make-Whole Amount, if any, Modified Make-Whole Amount, if any, Net Loss, if any,
and interest on (including, without limitation, interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization, insolvency proceeding, insolvency plan proceeding or other
proceeding under the German Insolvency Act (Insolvenzordnung) or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), and any other amounts due under the German Notes,
when and as the same shall become due and payable (whether at stated maturity or
by required or optional prepayment or by acceleration or otherwise), and (b) any
other sums which may become due under the terms and provisions of this
Agreement, the German Notes or any Subsidiary Guaranty in respect of the
obligations of the German Issuer (all such obligations described in clauses (a)
and (b) above are herein called the “Guaranteed Obligations”). The guaranty in
the preceding sentence (the “Unconditional Guaranty”) is an absolute, present
and continuing guaranty of payment and not of collectibility and is in no way
conditional or contingent upon any attempt to collect from the German Issuer or
any other guarantor of the German Notes or upon any other action, occurrence or
circumstance whatsoever. In the event that the German Issuer shall fail so to
pay any of such Guaranteed Obligations, the Company agrees to pay the same when
due to the holders of German Notes entitled thereto, without demand,
presentment, protest or notice of any kind, in Euros, pursuant to the
requirements for payment specified in this Agreement and the German Notes. Each
default in payment of any of the Guaranteed Obligations shall give rise to a
separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. The Company agrees that the German Notes issued
in connection with this Agreement may (but need not) make reference to this
Section 23.

 

 61 

 

 

The Company agrees to pay and to indemnify and save each holder of German Notes
harmless from and against any damage, loss, cost or expense (including
attorneys’ fees) which such holder may incur or be subject to as a consequence,
direct or indirect, of (x) any breach by the Company (as Guarantor) or by the
German Issuer of any warranty, covenant, term or condition in, or the occurrence
of any default under, this Agreement, the German Notes or any Subsidiary
Guaranty in respect of the obligations of the German Issuer, together with all
expenses resulting from the compromise or defense of any claims or liabilities
arising as a result of any such breach or default, (y) any legal action
commenced to challenge the validity or enforceability of this Agreement, the
German Notes or any Subsidiary Guaranty in respect of the obligations of the
German Issuer and (z) enforcing or defending (or determining whether or how to
enforce or defend) the provisions of this Section 23.

 

The Company hereby acknowledges and agrees that its liability hereunder is joint
and several with any other Person(s) who may guarantee the obligations and Debt
of the German Issuer under and in respect of this Agreement and the German
Notes.

 

23.2.          Obligations Absolute and Unconditional.

 

The Guaranteed Obligations of the Company hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
this Agreement, the German Notes or any other instrument referred to herein or
therein, shall not be subject to any counterclaim, setoff, deduction or defense
based upon any claim the Company may have against the German Issuer or any
holder of German Notes or otherwise, and shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by, any circumstance or condition whatsoever (whether or not the Company shall
have any knowledge or notice thereof), including, without limitation:

 

(a)          any amendment to, modification of, supplement to or restatement of
this Agreement, the German Notes or any other instrument referred to herein or
therein (it being agreed that the obligations of the Company hereunder shall
apply to this Agreement, the German Notes or any such other instrument as so
amended, modified, supplemented or restated) or any assignment or transfer of
any interest therein, or any furnishing, acceptance or release of any security
for the German Notes;

 

(b)          any waiver, consent, extension, indulgence or other action or
inaction under or in respect of this Agreement, the German Notes or any other
instrument referred to herein or therein;

 

(c)          any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
German Issuer or its property;

 

(d)          any merger, amalgamation or consolidation of the Company or of the
German Issuer into or with any other Person or any sale, lease or transfer of
any or all of the assets of the Company or of the German Issuer to any Person;

 

(e)          any failure on the part of the German Issuer for any reason to
comply with or perform any of the terms of any other agreement with the Company;

 

 62 

 

 

(f)          any failure on the part of any holder of German Notes to obtain,
maintain, register or otherwise perfect any security; or

 

(g)          any other event or circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor (whether or not similar
to the foregoing), and in any event however material or prejudicial it may be to
the Company or to any subrogation, contribution or reimbursement rights the
Company may otherwise have.

 

The Company covenants that its obligations hereunder will not be discharged
except by indefeasible payment in full in cash of all of the Guaranteed
Obligations and all other obligations hereunder.

 

23.3.          Certain Waivers.

 

The Company unconditionally waives, to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the German Issuer in the payment of any amounts due
under this Agreement, the German Notes or any other instrument referred to
herein or therein, and of any of the matters referred to in Section 23.2 hereof,
(b) all notices which may be required by statute, rule of law or otherwise to
preserve any of the rights of any holder of German Notes against the Company,
including, without limitation, presentment to or demand for payment from the
German Issuer or the Company with respect to any German Note, notice to the
German Issuer or to the Company of default or protest for nonpayment or dishonor
and the filing of claims with a court in the event of the bankruptcy of the
German Issuer, (c) any right to require any holder to enforce, assert or
exercise any right, power or remedy including, without limitation, any right,
power or remedy conferred in this Agreement or the German Notes, (d) any
requirement for diligence on the part of any holder of German Notes and (e) any
other act or omission or thing or delay in doing any other act or thing which
might in any manner or to any extent vary the risk of the Company or otherwise
operate as a discharge of the Company or in any manner lessen the obligations of
the Company hereunder.

 

23.4.          Obligations Unimpaired.

 

The Company authorizes the holders of German Notes, without notice or demand to
the Company and without affecting its obligations hereunder, from time to time:
(a) to renew, compromise, extend, accelerate or otherwise change the time for
payment of, all or any part of this Agreement, the German Notes or any other
instrument referred to herein or therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to this Agreement, the German Notes or any other instrument
referred to herein or therein, including, without limitation, decreases or
increases in amounts of principal, rates of interest, the Make-Whole Amount,
Modified Make-Whole Amount, Net Loss or any other obligation; (c) to take and
hold security for the payment of the German Notes, for the performance of this
Agreement or otherwise for the Debt guaranteed hereby and to exchange, enforce,
waive, subordinate and release any such security; (d) to apply any such security
and to direct the order or manner of sale thereof as the holders of German Notes
in their sole discretion may determine; (e) to obtain additional or substitute
endorsers or guarantors; (f) to exercise or refrain from exercising any rights
against the German Issuer and others; and (g) to apply any sums, by whomsoever
paid or however realized, to the payment of the Guaranteed Obligations and all
other obligations owed hereunder. The holders of German Notes shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the German Issuer,
the Company or any other Person or to pursue any other remedy available to the
holders of German Notes.

 

 63 

 

 

If an event permitting the acceleration of the maturity of the principal amount
of any German Notes shall exist and such acceleration shall at such time be
prevented or the right of any holder of German Notes to receive any payment on
account of the Guaranteed Obligations shall at such time be delayed or otherwise
affected by reason of the pendency against the German Issuer, the Company or any
other guarantors of a case or proceeding under a bankruptcy or insolvency law,
the Company agrees that, for purposes of the Unconditional Guaranty, the
maturity of such principal amount shall be deemed to have been accelerated with
the same effect as if the holder thereof had accelerated the same in accordance
with the terms of Section 23.1, and the Company shall forthwith pay such
accelerated Guaranteed Obligations.

 

23.5.          Subrogation and Subordination.

 

(a)          The Company will not exercise any rights which it may have acquired
by way of subrogation under this Section 23, by any payment made under the
Unconditional Guaranty or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the German Notes or the Unconditional
Guaranty unless and until all of the Guaranteed Obligations shall have been
indefeasibly paid in full in cash.

 

(b)          The Company hereby subordinates the payment of all Debt and other
obligations of the German Issuer or any other guarantor of the Guaranteed
Obligations owing to the Company, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 23.5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such Debt or
other obligations shall be enforced and performance received by the Company as
trustee for the holders of German Notes and the proceeds thereof shall be paid
over to the holders of German Notes promptly, in the form received (together
with any necessary endorsements) to be applied to the Guaranteed Obligations,
whether matured or unmatured, as may be directed by the Required Holders, but
without reducing or affecting in any manner the liability of the Company under
the Unconditional Guaranty.

 

(c)          If any amount or other payment is made to or accepted by the
Company in violation of any of the preceding clauses (a) and (b) of this Section
23.5, such amount shall be deemed to have been paid to the Company for the
benefit of, and held in trust for the benefit of, the holders of German Notes
and shall be paid over to the holders of German Notes promptly, in the form
received (together with any necessary endorsements) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without reducing or affecting in any manner the liability
of the Company under the Unconditional Guaranty.

 

 64 

 

 

(d)          The Company acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Unconditional
Guaranty and that its agreements set forth in this Section 23 are knowingly made
in contemplation of such benefits.

 

23.6.          Term; Reinstatement of Unconditional Guaranty.

 

The Unconditional Guaranty and all covenants and agreements of the Company
contained in this Section 23 shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash.
Notwithstanding the foregoing, the Unconditional Guaranty shall continue to be
effective, or be reinstated, as the case may be, if and to the extent at any
time payment, in whole or in part, of any of the sums due to any holder of
German Notes on account of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by a holder of German Notes upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the German
Issuer or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the German Issuer or any other guarantors or any part of its or their
property, or otherwise, all as though such payments had not been made.

 

24.         Miscellaneous.

 

24.1.          Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

24.2.          Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.6 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or Modified Make-Whole Amount,
interest or Net Loss on any Note that is due on a date other than a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day.

 

 65 

 

 

24.3.          Accounting Terms; GAAP; Pro Forma Calculations.

 

(a)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature used herein shall be construed in accordance with
generally accepted accounting principles in the United States of America as in
effect from time to time (“GAAP”); provided that, if the Company notifies each
holder of the Notes that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Required Holders notify the Company that the Required Holders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (a)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of the Company or any Subsidiary at “fair value”, as defined
therein, (b) without giving effect to any treatment of Debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof, and (c) without giving
effect to any change to GAAP occurring after the date hereof as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on August
17, 2010, or any other proposals issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the date hereof.

 

(b)          All pro forma computations required to be made hereunder giving
effect to any acquisition, disposition or issuance, incurrence or assumption of
Debt, or other transaction shall in each case be calculated after giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder, to determine whether such acquisition, disposition or issuance,
incurrence or assumption of Debt or other transaction is permitted to be
consummated hereunder) immediately after giving effect to such acquisition,
disposition or issuance, incurrence or assumption of Debt (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction had occurred on the first day of the Reference Period
most recently ended for which financial statements shall have been delivered
pursuant to Section 7.1(a) or 7.1(b), and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related incurrence or reduction of Debt and any related cost
savings, operating expense reductions and synergies, all in accordance with
(and, in the case of cost savings, operating expense reductions and synergies,
to the extent permitted by) Article 11 of Regulation S-X under the Securities
Act. If any Debt bears a floating rate of interest and is being given pro forma
effect, the interest on such Debt shall be calculated as if the rate in effect
on the date of determination had been the applicable rate for the entire period
for which such pro forma computation is being made (taking into account any Swap
Agreement applicable to such Debt).

 

 66 

 

 

24.4.          Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

24.5.          Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

24.6.          Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

24.7.          Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

24.8.          Jurisdiction and Process; Waiver of Jury Trial.

 

(a)          Each Issuer irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each Issuer irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

 

 67 

 

 

(b)          Each Issuer consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 24.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to the Company at its address specified in Section 19 or at such
other address of which such holder shall then have been notified pursuant to
said Section. Each Issuer agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.

 

(c)          Nothing in this Section 24.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against
either Issuer in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes, any Subsidiary Guaranty or any
other document executed in connection herewith or therewith.

 

(e)          The German Issuer hereby irrevocably appoints the Company to
receive for it, and on its behalf, service of process in the United States, and
the Company hereby accepts its irrevocable appointment as agent for service of
process by the German Issuer from the date of the Closing to the date that is 1
year after maturity of the latest maturing German Notes.

 

24.9.          Obligation to Make Payment in Euros.

 

Subject to Section 8.11, any payment on account of an amount that is payable
hereunder or under the Notes in Euros which is made to or for the account of any
holder of Notes in any other currency, whether as a result of any judgment or
order or the enforcement thereof or the realization of any security or the
liquidation of either Issuer or any Subsidiary, shall constitute a discharge of
the obligation of such Issuer under this Agreement or the Notes only to the
extent of the amount of Euros which such holder could purchase in the foreign
exchange markets in London, England, with the amount of such other currency in
accordance with normal banking procedures at the rate of exchange prevailing on
the London Banking Day following receipt of the payment first referred to above.
If the amount of Euros that could be so purchased is less than the amount of
Euros originally due to such holder, each Issuer agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order. As used herein the term “London
Banking Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.

 

 68 

 

 

24.10.         Change of Currency.

 

(a)          Change of Euro Currency. If at any time the Euro ceases to exist,
the references in, and obligations arising under, this Agreement expressed in
Euros shall be translated into a new currency or currency unit agreed upon by
the Required Holders and the Issuers in the manner agreed by the Required
Holders and the Issuers. Any such translation shall be made at the official rate
of exchange recognized for that purpose by the Citibank, N.A., rounded up or
down as agreed by the Required Holders and the Issuers.

 

(b)          Amendments to this Agreement. Where such a change in currency
occurs, this Agreement shall be amended and shall take effect in the manner
agreed by the Required Holders and the Issuers so as to reflect that change and
make all necessary changes to the covenants contained in Section 9 and Section
10 and to such other provisions of this Agreement that refer to Euros as deemed
reasonably necessary and, so far as practicable, to place the Issuers and the
holders of the Notes in the substantially identical position each would have
been in had no change in currency occurred. The Issuers and the holders of the
Notes agree to use all reasonable efforts to execute and deliver all amendments
to this Agreement which are necessary to effectuate this Section 24.10.

 

* * * * *

 

The execution hereof by the Purchasers shall constitute a contract among the
Issuers and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

 69 

 

 



  Very truly yours,       DENTSPLY SIRONA INC.       By: /s/ William E. Reardon
  Name: William E. Reardon   Title: Vice President & Treasurer         By: /s/
Andrew M. Smith   Name: Andrew M. Smith   Title: Assistant Treasurer        
SIRONA DENTAL SERVICES GMBH       By: /s/ Rainer Berthan   Name: Rainer Berthan
  Title: Managing Director         By: /s/ Michael Geil   Name: Michael Geil  
Title: Managing Director

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 

 

 



 

Accepted as of the date first written above.

 

METROPOLITAN LIFE INSURANCE COMPANY

 

METLIFE INSURANCE COMPANY USA

By: Metropolitan Life Insurance Company, its Investment Manager

 

GENERAL AMERICAN LIFE INSURANCE COMPANY

By: Metropolitan Life Insurance Company, its Investment Manager

 

By: /s/ John A. Wills   Name: John A. Wills   Title: Senior Vice President and
Managing Director  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 



 

 

 

NEW YORK LIFE INSURANCE COMPANY         By: /s/ A. Post Howland   Name: A. Post
Howland   Title: Vice President         NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION   By: NYL Investors LLC, its Investment Manager             By: /s/
A. Post Howland     Name: A. Post Howland     Title: Managing Director  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 

 

 

 

NATIONWIDE LIFE INSURANCE COMPANY         By: /s/ Stephen M. Jordan   Name:

Stephen M. Jordan

  Title: Authorized Signatory  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 

 

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY       By: Northwestern Mutual
Investment Management Company, LLC,
its investment adviser             By: /s/ Mark E. Kishier     Name: Mark E.
Kishier     Title: Managing Director  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

By: Barings LLC, as Investment Adviser             By: /s/ Andrew T. Kleeman    
Name: Andrew T. Kleeman     Title: Managing Director  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 



 

 

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

 

By: Allianz Investment Management LLC     as the authorized signatory and
investment manager             By: /s/ Charles J. Dudley     Name: CHARLES J.
DUDLEY     Title: MANAGING DIRECTOR  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 



 

 

 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

HARTFORD ACCIDENT AND INDEMNITY COMPANY

HARTFORD LIFE INSURANCE COMPANY

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD

LIFE INSURANCE COMPANY

 

By: Hartford Investment Management Company     Their Agent and Attorney-in-Fact
            By: /s/ John Knox     Name: JOHN KNOX     Title: SENIOR VICE
PRESIDENT  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 

 

 

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

By: Delaware Investment Advisers,     a series of Delaware Management Business
Trust,     Attorney in Fact             By: /s/ Philip Lee     Name: Philip Lee
    Title: Vice President  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 



 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By: /s/ Thomas M. Donohue   Name: Thomas M. Donohue   Title: Managing Director  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 



 

 

 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

By: /s/ Eve Hampton   Name: Eve Hampton   Title: Vice President, Investments    
    By: /s/ Tad Anderson   Name: Tad Anderson   Title: Assistant Vice President,
Investments  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 



 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: /s/ Tannis Fussell   Name: TANNIS FUSSELL   Title: Vice President  

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY

 

By: PGIM, Inc., as investment manager  

 

  By: /s/ Tannis Fussell     Name: TANNIS FUSSELL     Title: Vice President  

 

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

 

  By: /s/ Tannis Fussell     Name: TANNIS FUSSELL     Title: Assistant Vice
President  

 

[Signature page to Note Purchase and Guarantee Agreement – Dentsply]

 

 

 

 



SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Additional Payments” is defined in Section 8.9(d).

 

“Affected Noteholder” is defined within the definition of “Noteholder Sanctions
Event”.

 

“Affected Notes” is defined in Section 8.8(a).

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

 

“Agreement” is defined in Section 18.3.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering/Anti-Terrorism Laws” is defined in Section 5.16(c).

 

“Applicable Percentage” in the case of a computation of the Modified Make-Whole
Amount for purposes of Section 8.9 means 1.0% (100 basis points), and in the
case of a computation of the Make-Whole Amount for any other purpose means 0.50%
(50 basis points).

 

“Bank Credit Agreements” means (a) the RCF; (b) that certain Credit Agreement,
dated as of August 26, 2013, by and among the Company, PNC Bank, National
Association, as administrative agent, the lenders party thereto and the other
financial institutions party thereto, as amended by that certain Amendment No. 1
dated as of November 30, 2015, as the same may be further amended, restated,
amended and restated, joined, supplemented or otherwise modified from time to
time, and any renewals, extensions or replacements thereof; and (c) that certain
Loan Agreement, dated as of September 22, 2014, by and among the Company, the
lenders party thereto, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
administrative agent, and the other financial institutions party thereto, as the
same may be further amended, restated, amended and restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof, which, collectively, constitute the primary
bank credit facilities of the Company and its Subsidiaries.

 

“Blocked Person” is defined in Section 5.16(a).

 



Schedule B-1 

 

 

“Business Day” means (a) other than as provided in clause (b) below, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York,
New York or Frankfurt, Germany are required or authorized to be closed and which
is not a TARGET Settlement Day, and (b) for purposes of Section 8.10, any date
which is both (i) any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed
and (ii) a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system (or any successor thereto) is open for
settlement of payments in Euros (a “TARGET Settlement Day”).

 

“Capital Lease” means any lease that has been or is required to be, in
accordance with GAAP, recorded as a capitalized lease; provided that for all
purposes hereunder, the amount of obligations under any Capital Lease shall be
the amount thereof accounted for as a liability on a balance sheet in accordance
with GAAP.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Tax Law” is defined in Section 8.9(d).

 

“Change of Control” means any of the following events or circumstances: (a) any
Person or related Persons constituting a “group” for purposes of Section 14(d)
of the Exchange Act shall have acquired “beneficial ownership” of a majority of
the Voting Stock of the Company, (b) during any period of up to 24 consecutive
months commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company shall cease for
any reason (other than due to death or disability) to constitute a majority of
the board of directors of the Company (except to the extent that individuals who
at the beginning of such 24-month period were replaced by individuals (x)
elected by a majority of the remaining members of the board of directors of the
Company, (y) nominated for election by a majority of the remaining members of
the board of directors of the Company and thereafter elected as directors by the
shareholders of the Company or (z) whose election or nomination was approved by
a majority of the remaining members of the board of directors of the Company),
or (c) solely in respect of the German Notes, the German Issuer shall no longer
be a Subsidiary of the Company.

 

“Closing” is defined in Section 3.

 

“Closing Date” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” is defined in the introductory paragraph of this Agreement.

 

“Confidential Information” is defined in Section 21.

 



Schedule B-2 

 

 

“Consignment Agreements” means, collectively, (a) that certain
Consignment Agreement dated as of February 15, 2002 by and between Umicore AG &
Co. KG and the Company, (b) that certain Consignment Agreement dated as of
December 6, 2010 by and as amended February 8, 2013 between HSBC Bank USA,
National Association and the Company, (c) that certain Consignment and Forward
Contracts Agreement dated as of November 30, 2001, as amended October 19,
2006 by and between The Bank of Nova Scotia and the Company, (d) that certain
Consignment Agreement dated as of January 30, 2002 by and between Commerzbank
AG, Frankfurt and the Company, (e) that certain Consignment Agreement dated as
of December 20, 2001 by and between JPMorgan Chase Bank and the Company, (f)
that certain Consignment Agreement dated as of December 20, 2001 by and between
Mitsui & Co., Precious Metals Inc. and the Company, and (g) that certain
Consignment Agreement dated as of April 29, 2013 by and between The
Toronto-Dominion Bank and the Company, in each case as each may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Consolidated” means the consolidation of accounts in accordance with GAAP.

 

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as Capital Leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Swap Agreements, (h)
all debt of others referred to in clauses (a) through (g) above or clause (i)
below (collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt, (2)
to purchase or lease property or services, primarily for the purpose of enabling
the debtor to make payment of such Guaranteed Debt or to assure the holder of
such Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (i) all Debt referred to
in clauses (a) through (h) above (including Guaranteed Debt) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt (and if such Person has not
assumed or become liable for such Debt of others, then the amount of Debt of
such Person shall be the lesser of (A) the amount of such Debt of others and (B)
the fair market value of such property, as determined by such Person in good
faith); provided that, Debt of the Company and its Subsidiaries shall not
include (i) Debt incurred in connection with the Consignment Agreements relating
to the consignment of precious metals between the Company and certain
counterparties or (ii) unfunded pension obligations.

 



Schedule B-3 

 

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means, with respect to the Notes of any Series, the rate of
interest that is the greater of (a) 2% per annum above the rate of interest then
in effect pursuant to clause (a) of the first paragraph of such Notes or (b) 2%
over the rate or interest publicly announced by JPMorgan Chase Bank in New York,
New York as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) other non-cash charges (less unusual or
non-recurring non-cash income or gains), (f) any extraordinary, non-recurring or
unusual fees, expenses or other charges incurred in connection with any
acquisition or merger consummated by the Company or a Subsidiary (including the
issuance or repayment of Debt related to such acquisition or merger), and any
corporate reorganization and integration activities which are related to such
acquisition or merger, in each case determined in accordance with GAAP for such
period and (g) charges and expenses incurred prior to December 31, 2018 in
connection with the Company’s publicly announced efficiency initiatives, which
includes, but is not limited to, costs and expenses in connection with
discontinued operations, retention, severance and related employee benefits,
systems establishment costs, excess pension charges, contract termination costs,
costs to close and/or consolidate facilities and relocate employees, integration
costs, other business optimization costs and costs associated with establishing
new facilities or reserves deducted (and not added back) in such period not
exceeding $200,000,000 in the aggregate for such period, provided that the
aggregate amount available to be added back pursuant to this clause (g) shall
not exceed $200,000,000 during the term of this Agreement. For the purposes of
calculating EBITDA for any period of four (4) consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the EBITDA for such Reference Period shall be reduced by an amount equal to the
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the EBITDA (if negative) attributable thereto for such Reference Period, and
(ii) if during such Reference Period the Company or any Subsidiary shall have
made a Material Acquisition, EBITDA for such Reference Period shall be
calculated after giving effect thereto on a Pro Forma Basis as if such Material
Acquisition occurred on the first day of such Reference Period.

 



Schedule B-4 

 

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Euro” or “€” means the unit of single currency of the Participating Member
States.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in good faith by the Company.

 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

 

“Foreign Subsidiary” means any Subsidiary (a) that is a CFC, or (b) all or
substantially all of the assets of which consist of equity interests in one or
more CFCs as determined by the Company and certified to the holders of Notes
from time to time.

 

“Form” is defined in Section 13(c).

 

“GAAP” is defined in Section 24.3.

 

“German Issuer” is defined in the introductory paragraph of this Agreement.

 



Schedule B-5 

 

 

“German Notes” is defined in Section 1.2.

 

“Governmental Authority” means

 

(a)           the government of

 

(i)           Germany, the United States of America or any state or other
political subdivision thereof, or

 

(ii)           any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which has jurisdiction over any properties
of the Company or any Subsidiary, or

 

(b)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guaranteed Obligations” is defined in Section 23.1.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer of such Note pursuant to
Section 14.1.

 

“INHAM Exemption” is defined in Section 6.3(e).

 

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form, and (d) any Related Fund of any
holder of any Note.

 

“ISDA Master Agreement” is defined in Section 8.11.

 



Schedule B-6 

 

 

“Issuer” and “Issuers” is defined in the introductory paragraph of this
Agreement.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Make-Whole Amount” is defined in Section 8.10.

 

“Manager’s Certificate” means a certificate of a managing director
(Geschäftsführer) of the German Issuer whose responsibilities extend to the
subject matter of such certificate.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

“Material Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) by the Company or any Subsidiary of property or
series of related acquisitions of property that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the common
stock or other equity interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $200,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Issuers to perform
their obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor that is a Material Subsidiary to perform its obligations
under the Subsidiary Guaranty (if any) or (d) the validity or enforceability of
this Agreement, the Notes or the Subsidiary Guaranty (if any).

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property (other than
transactions among the Company and its Subsidiaries) that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $200,000,000.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Company which,
together with all other Subsidiaries of such Subsidiary, accounts for more than
(a) 5% of the Consolidated assets of the Company and its Subsidiaries,
determined as of the end of the then most recently ended fiscal quarter of the
Company or (b) 5% of Consolidated revenue of the Company and its Subsidiaries,
determined for the then most recently ended period of four consecutive fiscal
quarters of the Company.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Memorandum” is defined in Section 5.3.

 

“Modified Make-Whole Amount” is defined in Section 8.10.

 



Schedule B-7 

 

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“NAIC Annual Statement” is defined in Section 6.3(a).

 

“Net Gain” is defined in Section 8.11.

 

“Net Loss” is defined in Section 8.11.

 

“Net Worth” means the consolidated stockholder’s equity of the Company and its
Subsidiaries, as defined according to GAAP.

 

“New Swap Agreement” is defined in Section 8.10(b).

 

“Non-Swapped Note” is defined in Section 8.10(a).

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

 

“Noteholder Sanctions Event” means, with respect to any holder of a Note (an
“Affected Noteholder”), such holder or any of its Affiliates being in violation
of or the target of any U.S. Economic Sanctions as a result of the Company or
any Controlled Entity becoming a Blocked Person or, directly or indirectly,
having any investment in or engaging in any dealing or transaction (including
any investment, dealing or transaction involving the proceeds of the Notes) with
any Blocked Person.

 

“Note” and “Notes” is defined in Section 1.2.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 



Schedule B-8 

 

 

“Original Swap Agreement” is defined in Section 8.10(b).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted Jurisdiction” means (a) the United States of America, (b) Germany and
(c) any other country that on April 30, 2004 was a member of the European Union
(other than Greece, Portugal, Ireland, Spain and Italy).

 

“Permitted Lien” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 9.4 hereof; (b) Liens imposed by law, such as landlords’, banks’ (and
rights of set-off), warehousemen’s, materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days; (c) pledges or deposits to secure obligations under workers’
compensation laws, laws related to unemployment insurance and other types of
social security or similar legislation or Liens to secure public or statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations;
(d) easements, rights of way, restrictions, encroachments, encumbrances and
other defects or irregularities in title to real property that do not render
title to the property encumbered thereby unmarketable or materially adversely
affect the use of such property for its present purposes; (e) interest or title
of a lessor, lessee, sublessor or sublessee under any lease or sublease
permitted hereunder and any interest or title of a licensor, licensee,
sublicensor or sublicensee under any license or sublicense permitted hereunder;
(f) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement permitted hereunder and Liens on
trusts, cash or cash equivalents, or other funds in connection with defeasance,
discharge or redemption of Debt, pending consummation of a strategic transaction
or similar obligations; (g) purported Liens evidenced by the filing of
precautionary Uniform Commercial Code financing statements (or any similar
precautionary filings) relating solely to operating leases of personal property
entered into in the ordinary course of business; (h) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payment of customs
duties in connection with importation of goods; (i) any zoning or similar law or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any real property; (j) Liens arising out of judgments, decrees,
orders or awards that do not constitute an Event of Default under Section 11;
and (k) Liens arising by reason of deposits necessary to obtain standby letters
of credit in the ordinary course of business.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 



Schedule B-9 

 

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Principal Credit Facility” means (a) each Bank Credit Agreement, as the same
may be amended, restated or otherwise modified from time to time, or such other
principal credit facility or facilities of the Company as may from time to time
refinance or replace any such facility and (b) any committed or funded debt
facility of the Company and/or the German Issuer with an aggregate facility size
of at least $100,000,000 (or the equivalent thereof in the relevant currency),
as of any date of determination.

 

“Pro Forma Basis” means on a basis in accordance with Section 24.3(b).

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Proposed Prepayment Date” is defined in Section 8.3(c).

 

“PTE” is defined in Section 6.3(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuers and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 14.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial holder (though a nominee) of such Note as the result of a transfer
thereof pursuant to Section 14.2 shall cease to be included within the meaning
of “Purchaser” of such note for the purposes of this Agreement upon such
transfer.

 

“QPAM Exemption” is defined in Section 6.3(d).

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Debt in accordance with Section 10.4(2), multiplied by (y)
a fraction the numerator of which is the outstanding principal amount of such
Note and the denominator of which is the aggregate outstanding principal amount
of Senior Debt of the Company and its Subsidiaries.

 

“RCF” means that certain Credit Agreement, dated as of July 23, 2014, by and
among the Company, certain Subsidiaries of the Company named therein, JPMorgan
Chase Bank, N.A., as administrative agent, the lenders party thereto and other
financial institutions party thereto, as amended by that certain Amendment No. 1
dated as of July 1, 2015 and by that certain Amendment No. 2 dated as of
November 30, 2015, as the same may be further amended, restated, amended and
restated, joined, supplemented or otherwise modified from time to time, and any
renewals, extensions or replacements thereof.

 



Schedule B-10 

 

 

“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA”.

 

“Rejection Notice” is defined in Section 8.9(a).

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means the holders of not less than 50.1% in principal amount
of the Notes of all Series at the time outstanding (exclusive of Notes then
owned by the Issuers or any of their Affiliates and any Notes held by parties
who are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the German Issuer, as applicable, with responsibility for the
administration of the relevant portion of this Agreement.

 

“Sanctions Prepayment Date” is defined in Section 8.8(a).

 

“Sanctions Prepayment Offer” is defined in Section 8.8(a).

 

“Sanctions Prepayment Response Date” is defined in Section 8.8(a).

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Debt” means, as of the date of any determination thereof, all Debt,
other than Subordinated Debt.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“Series” means any series of Notes issued pursuant to this Agreement.

 

“Series A Notes” means the Notes issued by the German Issuer designated as
“Series A” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 



Schedule B-11 

 

 

“Series B Notes” means the Notes issued by the German Issuer designated as
“Series B” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 

“Series C Notes” means the Notes issued by the German Issuer designated as
“Series C” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 

“Series D Notes” means the Notes issued by the German Issuer designated as
“Series D” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 

“Series E Notes” means the Notes issued by the German Issuer designated as
“Series E” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 

“Series F Notes” means the Notes issued by the German Issuer designated as
“Series F” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 

“Series G Notes” means the Notes issued by the German Issuer designated as
“Series G” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 

“Series H Notes” means the Notes issued by the German Issuer designated as
“Series H” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 

“Series I Notes” means the Notes issued by the German Issuer designated as
“Series I” in the chart set forth in Section 1.2, together with any such Notes
issued in substitution therefor pursuant to Section 14 of this Agreement, as
amended, restated or otherwise modified from time to time.

 

“Series N Notes” means the Notes issued by the Company designated as “Series N”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 



Schedule B-12 

 

 

“Series O Notes” means the Notes issued by the Company designated as “Series O”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 

“Series P Notes” means the Notes issued by the Company designated as “Series P”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 

“Series Q Notes” means the Notes issued by the Company designated as “Series Q”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 

“Series R Notes” means the Notes issued by the Company designated as “Series R”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 

“Series S Notes” means the Notes issued by the Company designated as “Series S”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 

“Series T Notes” means the Notes issued by the Company designated as “Series T”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 

“Series U Notes” means the Notes issued by the Company designated as “Series U”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 

“Series V Notes” means the Notes issued by the Company designated as “Series V”
in the chart set forth in Section 1.1, together with any such Notes issued in
substitution therefor pursuant to Section 14 of this Agreement, as amended,
restated or otherwise modified from time to time.

 

“Source” is defined in Section 6.3.

 



Schedule B-13 

 

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of U.S. Economic Sanctions.

 

“Subordinated Debt” means all unsecured Debt of any Person which shall contain
or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of such Person (including (a) for purposes
of the Company, the obligations of the Company under this Agreement and the U.S.
Notes, and (b) for purposes of the German Issuer, the obligations of the German
Issuer under this Agreement and the German Notes).

 

“Subsidiary” means, as to any Person, any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% (directly or indirectly) of (a) the issued and outstanding capital
stock having ordinary voting power to elect a majority of the Board of Directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such limited liability company, partnership or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

 

“Subsidiary Guarantor” means each Subsidiary that is party to the Subsidiary
Guaranty.

 

“Subsidiary Guaranty” means a subsidiary guaranty agreement executed and
delivered in connection with Section 9.8(a) of the Agreement.

 

“Substitute Purchaser” is defined in Section 22.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Breakage Amount” is defined in Section 8.11.

 

“Swap Note Agreement” is defined in Section 8.10(b).

 

“Swapped Note” is defined in Section 8.10(b).

 



Schedule B-14 

 

 

“Swapped Note Called Notional Amount” is defined in Section 8.10(b).

 

“Swapped Note Called Principal” is defined in Section 8.10(b).

 

“Swapped Note Settlement Date” is defined in Section 8.10(b).

 

“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise) and any similar charge, levy,
impost or duty.

 

“Taxing Jurisdiction” is defined in Section 13(a).

 

“Tax Prepayment Notice” is defined in Section 8.9(a).

 

“Total Assets” means, as of any date of determination, the total amount of all
assets of the Company and its Subsidiaries.

 

“Unconditional Guaranty” is defined in Section 23.1.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

 

“U.S. Notes” is defined in Section 1.1.

 

“Voting Stock” means, with respect to any Person, any class of shares of stock
or other equity interests of such Person having general voting power under
ordinary circumstances to elect the board of directors or other managing
entities, as appropriate, of such Person (irrespective of whether or not at the
time stock of any other class or classes or other equity interests of such
Person shall have or might have voting power by reason of the happening of any
contingency).

 

Schedule B-15 

 

 

EXHIBIT 1A

 

[Form of Series N Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

0.98% Series N Senior Note due October 27, 2024

No. RN-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2024 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 0.98% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in EUROS. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
EUROS. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1A-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.         By:     Name:   Title:         By:     Name:  
Title:

 

 Exhibit 1A-2 

 

 

EXHIBIT 1B

[Form of Series O Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

1.31% Series O Senior Note due October 27, 2027

No. RO-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2027 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 1.31% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in EUROS. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
EUROS. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1B-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.         By:     Name:   Title:         By:     Name:  
Title:

 

 Exhibit 1B-2 

 

 

EXHIBIT 1C

[Form of Series P Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

1.31% Series P Senior Note due October 27, 2027

No. RP-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2027 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 1.31% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in EUROS. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
EUROS. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1C-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.         By:     Name:   Title:         By:     Name:  
Title:

 

 Exhibit 1C-2 

 

 

EXHIBIT 1D

[Form of Series Q Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

1.50% Series Q Senior Note due October 27, 2029

 

No. RQ-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2029 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 1.50% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1D-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.         By:     Name:   Title:         By:     Name:  
Title:

 

 Exhibit 1D-2 

 

 

EXHIBIT 1E

[Form of Series R Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

1.50% Series R Senior Note due October 27, 2029

 

No. RR-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2029 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 1.50% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1E-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.         By:     Name:   Title:         By:     Name:  
Title:

 

 Exhibit 1E-2 

 

 

EXHIBIT 1F

[Form of Series S Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

1.58% Series S Senior Note due October 27, 2030

 

No. RS-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2030 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 1.58% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1F-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.         By:     Name:   Title:         By:     Name:  
Title:

 

 Exhibit 1F-2 

 

 

EXHIBIT 1G

[Form of Series T Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

1.58% Series T Senior Note due October 27, 2030

 

No. RT-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2030 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 1.58% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1G-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.         By:     Name:   Title:         By:     Name:  
Title:

 

 Exhibit 1G-2 

 

 

EXHIBIT 1H

[Form of Series U Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

1.65% Series U Senior Note due October 27, 2031

 

No. RU-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2031 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 1.65% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1H-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.         By:     Name:   Title:         By:     Name:  
Title:

 

 Exhibit 1H-2 

 

 

EXHIBIT 1I

[Form of Series V Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Dentsply Sirona Inc.

1.65% Series V Senior Note due October 27, 2031

 

No. RV-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, DENTSPLY SIRONA Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] EUROS (€[________]) (or so much
thereof as shall not have been prepaid) on October 27, 2031 (the “Maturity
Date”) with interest (computed on the basis of a 360 day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 1.65% per annum
(subject to increase as provided in the Note Purchase Agreement referred to
below) from the date hereof, payable semi-annually on the 27th day of April and
October in each year and at maturity, commencing with the April 27 or October 27
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the Default Rate (as defined
in the Note Purchase Agreement referred to below), on any overdue payment of
interest, any overdue payment of Net Loss and, during the continuance of an
Event of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount and any Net Loss with
respect to this Note are to be made in Dollars. At any time this Note is a
Non-Swapped Note (as defined in the Note Purchase Agreement referred to below),
payments of any Make-Whole Amount with respect to this Note are to be made in
Euros. In each case, payments on this Note are to be made at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

 

 Exhibit 1I-1 

 

 





 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the German Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 22 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6.3 of
the Note Purchase Agreement, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  Dentsply Sirona Inc.       By:     Name:   Title:       By:     Name:   Title:

 

 Exhibit 1I-2 

 



 

 

EXHIBIT 1J

[Form of Series A Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

0.98% Series A Senior Note due October 27, 2024     No. RA-[_______] [Date]
€[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2024 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 0.98% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in EUROS. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in EUROS. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1J-1 

 

  

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1J-2 

 

 

 

EXHIBIT 1K

[Form of Series B Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

1.31% Series B Senior Note due October 27, 2027     No. RB-[_______] [Date]
€[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2027 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 1.31% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Euros. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1K-1 

 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1K-2 

 

 

 

EXHIBIT 1L

[Form of Series C Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

1.31% Series C Senior Note due October 27, 2027

 

No. RC-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2027 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 1.31% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Euros. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1L-1 

 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1L-2 

 



 

EXHIBIT 1M

[Form of Series D Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

1.50% Series D Senior Note due October 27, 2029

 

No. RD-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2029 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 1.50% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Euros. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1M-1 

 

  

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1M-2 

 

  

EXHIBIT 1N

 

[Form of Series E Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

1.50% Series E Senior Note due October 27, 2029

 

No. RE-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2029 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 1.50% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Euros. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1N-1 

 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1N-2 

 

 

EXHIBIT 1O

[Form of Series F Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

1.58% Series F Senior Note due October 27, 2030

 

No. RF-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2030 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 1.58% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Euros. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1O-1 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1O-2 

 

 

 

EXHIBIT 1P

[Form of Series G Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

1.58% Series G Senior Note due October 27, 2030

 

No. RG-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2030 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 1.58% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Euros. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1P-1 

 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1P-2 

 

 

 

EXHIBIT 1Q

[Form of Series H Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

1.65% Series H Senior Note due October 27, 2031

 

No. RH-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2031 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 1.65% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Euros. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1Q-1 

 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1Q-2 

 

 

 

EXHIBIT 1R

[Form of Series I Note]

 

THIS NOTE HAS BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR UNDER STATE
SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Sirona Dental Services GmbH

 

1.65% Series I Senior Note due October 27, 2031

 

No. RI-[_______] [Date] €[__________] PPN [________]

 

For Value Received, the undersigned, SIRONA DENTAL SERVICES GMBH (herein called
the “Company”), a company with limited liability organized and existing under
the laws of the Federal Republic of Germany, hereby promises to pay to
[_____________________] or registered assigns, the principal sum of
[______________] EUROS (€[________]) (or so much thereof as shall not have been
prepaid) on October 27, 2031 (the “Maturity Date”) with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 1.65% per annum (subject to increase as provided in the
Note Purchase Agreement referred to below) from the date hereof, payable
semi-annually on the 27th day of April and October in each year and at maturity,
commencing with the April 27 or October 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to the Default Rate (as defined in the Note Purchase Agreement
referred to below), on any overdue payment of interest, any overdue payment of
Net Loss and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount or Modified
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of and interest on this Note are to be made in Euros. At
any time this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below), payments of any Make-Whole Amount or Modified Make-Whole
Amount and any Net Loss with respect to this Note are to be made in Dollars. At
any time this Note is a Non-Swapped Note (as defined in the Note Purchase
Agreement referred to below), payments of any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Euros. In each
case, payments on this Note are to be made at the principal office of Bank of
America, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

 Exhibit 1R-1 

 

 

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of October 27,
2016 (as from time to time amended, restated, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 22 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.3 of the Note
Purchase Agreement, provided, that in lieu thereof such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including the applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  SIRONA DENTAL SERVICES GMBH       By:     Name:   Title:

 

 Exhibit 1R-2 

 

 

 

 